Exhibit 10.1
 
 
CREDIT AGREEMENT
among
SYKES (BERMUDA) HOLDINGS LIMITED
as Borrower
THE LENDERS NAMED HEREIN
as Lenders
and
KEYBANK NATIONAL ASSOCIATION
as Lead Arranger, Sole Book Runner and Administrative Agent
 
dated as of
December 11, 2009
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
ARTICLE I. DEFINITIONS
    1  
Section 1.1. Definitions
    1  
Section 1.2. Accounting Terms
    15  
Section 1.3. Terms Generally
    15  
 
       
ARTICLE II. AMOUNT AND TERMS OF CREDIT
    15  
Section 2.1. Amount and Nature of Credit
    15  
Section 2.2. Interest
    16  
Section 2.3. Evidence of Indebtedness
    17  
Section 2.4. Notice of Credit Event; Funding of Interest Segments
    17  
Section 2.5. Payment on the Term Loan and Other Obligations
    18  
Section 2.6. Prepayment
    19  
Section 2.7. Payment of Fees
    19  
Section 2.8. Computation of Interest and Fees
    19  
Section 2.9. Mandatory Payments
    19  
 
       
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR INTEREST SEGMENTS;
INCREASED CAPITAL; TAXES
    20  
Section 3.1. Requirements of Law
    20  
Section 3.2. Taxes
    22  
Section 3.3. Funding Losses
    23  
Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate
    23  
Section 3.5. Discretion of Lenders as to Manner of Funding
    24  
 
       
ARTICLE IV. CONDITIONS PRECEDENT
    24  
Section 4.1. Conditions to Each Credit Event
    24  
Section 4.2. Conditions to the First Credit Event
    25  
 
       
ARTICLE V. COVENANTS
    27  
Section 5.1. Insurance
    27  
Section 5.2. Money Obligations
    27  
Section 5.3. Financial Statements and Information
    27  
Section 5.4. Financial Records
    28  
Section 5.5. Franchises; Change in Business
    28  
Section 5.6. ERISA and Non-U.S. Pension and Benefit Plan Compliance
    28  
Section 5.7. Financial Covenant-Minimum Cash Balance
    30  
Section 5.8. Borrowing
    30  
Section 5.9. Liens
    30  
Section 5.10. Regulations T, U and X
    31  
Section 5.11. Investments, Loans and Guaranties
    31  
Section 5.12. Merger and Sale of Assets
    32  
Section 5.13. Acquisitions
    33  
Section 5.14. Notice
    33  
Section 5.15. Restricted Payments
    33  
Section 5.16. Environmental Compliance
    33  
Section 5.17. Affiliate Transactions
    33  
Section 5.18. Use of Proceeds
    34  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
Section 5.19. Pledge of Stock or Other Ownership Interest
    34  
Section 5.20. Restrictive Agreements
    34  
Section 5.21. Other Covenants and Provisions
    34  
Section 5.22. Pari Passu Ranking
    35  
Section 5.23. Guaranty Under Material Indebtedness Agreement
    35  
Section 5.24. Amendment of Organizational Documents
    35  
Section 5.25. Further Assurances
    35  
 
       
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
    35  
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification
    35  
Section 6.2. Corporate Authority
    36  
Section 6.3. Compliance with Laws and Contracts
    36  
Section 6.4. Litigation and Administrative Proceedings
    37  
Section 6.5. Title to Assets
    37  
Section 6.6. Liens and Security Interests
    37  
Section 6.7. Tax Returns
    37  
Section 6.8. Environmental Laws
    37  
Section 6.9. Continued Business
    38  
Section 6.10. Employee Benefits Plans
    38  
Section 6.11. Consents or Approvals
    39  
Section 6.12. Solvency
    39  
Section 6.13. Financial Statements
    39  
Section 6.14. Regulations
    39  
Section 6.15. Material Agreements
    40  
Section 6.16. Intellectual Property
    40  
Section 6.17. Insurance
    40  
Section 6.18. Accurate and Complete Statements
    40  
Section 6.19. Investment Company; Other Restrictions
    40  
Section 6.20. Defaults
    40  
 
       
ARTICLE VII. EVENTS OF DEFAULT
    41  
Section 7.1. Payments
    41  
Section 7.2. Special Covenants
    41  
Section 7.3. Other Covenants
    41  
Section 7.4. Representations and Warranties
    41  
Section 7.5. Cross Default
    41  
Section 7.6. Default in Employee, Pension and Benefit Plan Compliance
    41  
Section 7.7. Change in Control
    41  
Section 7.8. Judgments
    42  
Section 7.9. Material Adverse Change
    42  
Section 7.10. Security
    42  
Section 7.11. Validity of Loan Documents
    42  
Section 7.12. Solvency
    42  
 
       
ARTICLE VIII. REMEDIES UPON DEFAULT
    43  
Section 8.1. Optional Defaults
    43  
Section 8.2. Automatic Defaults
    43  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
Section 8.3. Offsets
    43  
Section 8.4. Equalization Provisions
    44  
Section 8.5. Other Remedies
    44  
Section 8.6. Application of Proceeds
    44  
 
       
ARTICLE IX. THE AGENT
    46  
Section 9.1. Appointment and Authorization
    46  
Section 9.2. Note Holders
    46  
Section 9.3. Consultation With Counsel
    46  
Section 9.4. Documents
    46  
Section 9.5. Agent and Affiliates
    47  
Section 9.6. Knowledge or Notice of Default
    47  
Section 9.7. Action by Agent
    47  
Section 9.8. Release of Guarantor of Payment or Pledge of Stock
    47  
Section 9.9. Delegation of Duties
    48  
Section 9.10. Indemnification of Agent
    48  
Section 9.11. Successor Agent
    48  
Section 9.12. Agent May File Proofs of Claim
    48  
Section 9.13. No Reliance on Agent’s Customer Identification Program
    49  
 
       
ARTICLE X. MISCELLANEOUS
    49  
Section 10.1. Lenders’ Independent Investigation
    49  
Section 10.2. No Waiver; Cumulative Remedies
    50  
Section 10.3. Amendments, Waivers and Consents
    50  
Section 10.4. Notices
    51  
Section 10.5. Costs, Expenses and Taxes
    51  
Section 10.6. Indemnification
    52  
Section 10.7. Obligations Several; No Fiduciary Obligations
    52  
Section 10.8. Execution in Counterparts
    52  
Section 10.9. Binding Effect; Borrower’s Assignment
    52  
Section 10.10. Lender Assignments
    52  
Section 10.11. Sale of Participations
    54  
Section 10.12. Patriot Act Notice
    55  
Section 10.13. Severability of Provisions; Captions; Attachments
    55  
Section 10.14. Investment Purpose
    56  
Section 10.15. Entire Agreement
    56  
Section 10.16. General Limitation of Liability
    56  
Section 10.17. No Duty
    56  
Section 10.18. Legal Representation of Parties
    56  
Section 10.19. Currency
    57  
Section 10.20. Governing Law; Submission to Jurisdiction
    57  
Jury Trial Waiver
Signature Page 1  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
   
Exhibit A
  Form of Term Note   E-1
Exhibit B
  Form of Notice of Interest Segment Selection   E-3
Exhibit C
  Form of Compliance Certificate   E-5
Exhibit D
  Form of Assignment and Acceptance Agreement   E-6
 
   
Schedule 1
  Commitments of Lenders
Schedule 2
  Guarantors of Payment
Schedule 3
  Pledged Securities
Schedule 5.8
  Indebtedness
Schedule 5.9
  Liens
Schedule 6.1
  Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4
  Litigation and Administrative Proceedings
Schedule 6.15
  Material Agreements

iv



--------------------------------------------------------------------------------



 



     This CREDIT AGREEMENT (as the same may from time to time be amended,
restated or otherwise modified, this “Agreement”) is made effective as of the
11th day of December, 2009 among:
     (a) SYKES (BERMUDA) HOLDINGS LIMITED, a Bermuda exempted company
(“Borrower”);
     (b) the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 10.10 hereof (collectively, the “Lenders” and,
individually, each a “Lender”); and
     (c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
lead arranger, sole book runner and administrative agent for the Lenders under
this Agreement (“Agent”).
WITNESSETH:
     WHEREAS, Borrower, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrower upon the terms and subject to the
conditions hereinafter set forth;
     NOW, THEREFORE, it is mutually agreed as follows:
ARTICLE I. DEFINITIONS
     Section 1.1. Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person (other than a Company), or
any business or division of any Person (other than a Company), (b) the
acquisition of in excess of fifty percent (50%) of the outstanding capital stock
(or other equity interest) of any Person (other than a Company), or (c) the
acquisition of another Person (other than a Company) by a merger, amalgamation
or consolidation or any other combination with such Person.
     “Advantage” means any payment (whether made voluntarily or involuntarily,
by offset of any deposit or other indebtedness or otherwise) received by any
Lender in respect of the Obligations if such payment results in that Lender
having less than its pro rata share (based upon its Commitment Percentage) of
the Obligations then outstanding.
     “Affiliate” means any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and “control” (including
the correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the power, directly or

 



--------------------------------------------------------------------------------



 



indirectly, to direct or cause the direction of the management and policies of a
Company, whether through the ownership of voting securities, by contract or
otherwise.
     “Agent” means that term as defined in the first paragraph hereof.
     “Agent Fee Letter” means the Agent Fee Letter between Borrower and Agent,
dated as of the Closing Date, as the same may from time to time be amended,
restated or otherwise modified.
     “Agreement” means that term as defined in the first paragraph hereof.
     “Approved Depository” means a domestic or foreign commercial bank or United
States branch of a foreign bank licensed under the laws of the United States or
a State thereof having (i) capital and surplus in excess of Five Hundred Million
Dollars ($500,000,000) and (ii) a senior unsecured long term indebtedness rating
from Standard & Poor’s of at least A- or the equivalent thereof, or from Moody’s
of at least A3, or the equivalent thereof, or, with respect to any investment or
deposit in a foreign bank in excess of One Million Dollars ($1,000,000), an
equivalent rating from a comparable foreign rating agency.
     “Assignment Agreement” means an Assignment and Acceptance Agreement in the
form of the attached Exhibit D.
     “Authorized Officer” means a Financial Officer, the Vice President and
General Counsel, or other individual authorized by a Financial Officer in
writing (with a copy to Agent) to handle certain administrative matters in
connection with this Agreement.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.
     “Base Rate” means a rate per annum equal to the highest of (a) the Prime
Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London Interbank Offered Rate for loans in Eurodollars with an Interest Period
of one month. Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.
     “Base Rate Interest Segment” means a portion of the Term Loan described in
Section 2.1 hereof, that shall be denominated in Dollars and on which Borrower
shall pay interest at a rate based on the Derived Base Rate.
     “Borrower” means that term as defined in the first paragraph hereof.
     “Borrower Investment Policy” means the Investment Policy of Borrower in
effect as of the Closing Date, together with such modifications as approved from
time to time by the Board of Directors of Borrower.

2



--------------------------------------------------------------------------------



 



     “Business Day” means a day that is not a Saturday, a Sunday, or a day on
which national banks are authorized or required to close in Cleveland, Ohio,
and, in addition, if the applicable Business Day relates to a Eurodollar
Interest Segment, a day of the year on which dealings in deposits are carried on
in the London interbank Eurodollar market.
     “Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.
     “Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for the purposes hereof, the amount of any such
obligation shall be the capitalized amount thereof determined in accordance with
GAAP.
     “Cash Equivalent Investments” means
     (a) securities issued, or directly and fully guaranteed or insured by, the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;
     (b) time deposits, demand deposits, certificates of deposit and bankers’
acceptances of an Approved Depository, in each case with maturities of not more
than one year from the date of acquisition;
     (c) commercial paper issued by an Approved Depository or by the parent
company of an Approved Depository and commercial paper issued by, or guaranteed
by, any industrial or financial company with a short-term commercial paper
rating of at least A-1 or the equivalent thereof by Standard & Poor’s or at
least P-1 or the equivalent thereof by Moody’s, or guaranteed by any industrial
company with a long term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from Standard & Poor’s or Moody’s, as the case may
be, and in each case maturing within one year after the date of acquisition;
     (d) investments in money market funds substantially all the assets of which
are comprised of securities of the types described in subparts (a) through
(c) above, or investments in money market funds of an investment management firm
with assets in excess of Five Hundred Million Dollars ($500,000,000); and
     (e) investments in money market funds access to which is provided as part
of “sweep” accounts maintained with an Approved Depository.

3



--------------------------------------------------------------------------------



 



     “Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person (other than John Sykes) or group (within the meaning
of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934, as then in
effect), of shares representing more than thirty percent (30%) of the aggregate
ordinary Voting Power represented by the issued and outstanding capital stock of
Parent; (b) the occupation of a majority of the seats (other than vacant seats)
on the board of directors or other governing body of Parent by Persons who were
neither (i) nominated by the board of directors or other governing body of
Borrower nor (ii) appointed by directors so nominated; (c) the occurrence of a
change in control, or other term of similar import used therein, as defined in
any Material Indebtedness Agreement; (d) Parent shall cease to own, either
directly or indirectly, one hundred percent (100%) of the aggregate ordinary
Voting Power represented by the issued and outstanding equity interests of
Borrower; or (e) Parent shall no longer be subject to the periodical and other
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as then in effect.
     “Closing Date” means the effective date of this Agreement as set forth in
the first paragraph of this Agreement.
     “Closing Fee Letter” means the Closing Fee Letter between Borrower and
Agent, dated as of the Closing Date.
     “Code” means the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.
     “Collateral” means the Pledged Securities and any and all other assets of
the Companies that, on or after the Closing Date, are pledged to Agent, for the
benefit of the Lenders, to secure the Secured Obligations.
     “Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 10.10 hereof).
     “Companies” means Borrower and all Subsidiaries.
     “Company” means Borrower or a Subsidiary.
     “Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit C.
     “Consolidated” means the resultant consolidation of the financial
statements of Parent and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.

4



--------------------------------------------------------------------------------



 



     “Consolidated Net Worth” means, at any date, the stockholders’ equity of
Parent, determined as of such date on a Consolidated basis and in accordance
with GAAP.
     “Controlled Group” means a Company and each Person required to be
aggregated with a Company under Code Section 414(b), (c), (m) 
or (o).
     “Credit Event” means the making by the Lenders of the Term Loan, the
selection of an Interest Segment, the conversion by the Lenders of a Base Rate
Interest Segment to a Eurodollar Interest Segment, or the continuation by the
Lenders of a Eurodollar Interest Segment after the end of the applicable
Interest Period.
     “Credit Party” means Parent, Borrower and any Subsidiary or other Affiliate
that is a Guarantor of Payment.
     “Default” means an event or condition that constitutes, or with the lapse
of any applicable grace period or the giving of notice or both would constitute,
an Event of Default, and that has not been waived by the Required Lenders (or,
if required hereunder, all of the Lenders) in writing.
     “Default Rate” means (a) with respect to the Term Loan or any other
Obligation, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto, and (b) with respect to any other amount, if no
rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.
     “Derived Base Rate” means a rate per annum equal to two hundred fifty
(250.00) basis points in excess of the Base Rate.
     “Derived Eurodollar Rate” means a rate per annum equal to three hundred
fifty (350.00) basis points in excess of the Eurodollar Rate.
     “Dollar” or the $ sign means lawful money of the United States of America.
     “Dormant Subsidiary” means a Company that (a) is not a Credit Party,
(b) has aggregate assets of less than Fifty Thousand Dollars ($50,000), and
(c) has no direct or indirect Subsidiaries with aggregate assets, for such
Company and all such Subsidiaries, of more than Fifty Thousand Dollars
($50,000).
     “Eligible Transferee” means a commercial bank, financial institution or
other “accredited investor” (as defined in SEC Regulation D) that is not
Borrower, Parent, a Subsidiary or an Affiliate.
     “Environmental Laws” means all provisions of law (including the common
law), statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or

5



--------------------------------------------------------------------------------



 



commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.
     “Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.
     “ERISA Event” means (a) the existence of a condition or event with respect
to an ERISA Plan that presents a risk of the imposition of an excise tax or any
other liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code
Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.
     “ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.
     “Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar” means a Dollar denominated deposit in a bank or branch outside
of the United States.

6



--------------------------------------------------------------------------------



 



     “Eurodollar Interest Segment” means a portion of the Term Loan described in
Section 2.1 hereof, that shall be denominated in Dollars and on which Borrower
shall pay interest at a rate based upon the Derived Eurodollar Rate.
     “Eurodollar Rate” means, with respect to a Eurodollar Interest Segment, for
any Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Interest Segment, as listed on
British Bankers Association Interest Rate LIBOR 01 or 02 as provided by Reuters
or Bloomberg (or, if for any reason such rate is unavailable from Reuters or
Bloomberg, from any other similar company or service that provides rate
quotations comparable to those currently provided by Reuters or Bloomberg) as
the rate in the London interbank market for Dollar deposits in immediately
available funds with a maturity comparable to such Interest Period, provided
that, in the event that such rate quotation is not available for any reason,
then the Eurodollar Rate shall be the average (rounded upward to the nearest
1/16th of 1%) of the per annum rates at which deposits in immediately available
funds in Dollars for the relevant Interest Period and in the amount of the
Eurodollar Interest Segment to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to Agent (or an affiliate of
Agent, in Agent’s discretion) by prime banks in any Eurodollar market reasonably
selected by Agent, determined as of 11:00 A.M. (London time) (or as soon
thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Eurodollar Interest Segment; by
(b) 1.00 minus the Reserve Percentage.
     “Event of Default” means an event or condition that shall constitute an
event of default as defined in Article VII hereof.
     “Excluded Taxes” means, in the case of Agent and each Lender, taxes imposed
on or measured by its overall net income or branch profits, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which Agent or such Lender, as
the case may be, is organized or in which its principal office is located, or,
in the case of any Lender, in which its applicable lending office is located.
     “Federal Funds Effective Rate” means, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the Closing Date.
     “Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, treasurer or controller. Unless
otherwise qualified, all references to a Financial Officer in this Agreement
shall refer to a Financial Officer of Borrower.

7



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in the United States
as then in effect, which shall include the official interpretations thereof by
the Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Borrower.
     “Governmental Authority” means any nation or government, any state,
province or territory or other political subdivision thereof, any governmental
agency, department, authority, instrumentality, regulatory body, court, central
bank or other governmental entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization exercising such
functions.
     “Guarantor” means a Person that shall have pledged its credit or property
in any manner for the payment or other performance of the indebtedness, contract
or other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.
     “Guarantor of Payment” means Parent and each of the Companies designated a
“Guarantor of Payment” on Schedule 2 hereto, each of which is executing and
delivering a Guaranty of Payment on the Closing Date, and any other Person that
shall deliver a Guaranty of Payment to Agent subsequent to the Closing Date.
     “Guaranty of Payment” means each Guaranty of Payment executed and delivered
on or after the Closing Date in connection with this Agreement by the Guarantors
of Payment, as the same may from time to time be amended, restated or otherwise
modified.
     “Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap,
collar or floor agreement, or other interest rate management device entered into
by a Company with any Person in connection with any Indebtedness of such
Company, or (b) currency swap agreement, forward currency purchase agreement or
similar arrangement or agreement designed to protect against fluctuations in
currency exchange rates entered into by a Company.
     “Indebtedness” means, for any Company, without duplication, (a) all
obligations to repay borrowed money, direct or indirect, incurred, assumed, or
guaranteed, (b) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (c) all obligations under conditional sales or other title
retention agreements, (d) all obligations (contingent or otherwise) under any
letter of credit or banker’s acceptance, (e) all net obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device or any Hedge Agreement, (f) all synthetic
leases, (g) all Capitalized Lease Obligations, (h) all obligations of such
Company with respect to asset securitization financing programs, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) all indebtedness of the types referred to in subparts (a) through
(i) above of any partnership or joint venture (other than a joint venture that

8



--------------------------------------------------------------------------------



 



is itself a corporation or limited liability company) in which such Company is a
general partner or joint venturer, unless such indebtedness is expressly made
non-recourse to such Company, (k) any other transaction (including forward sale
or purchase agreements) having the commercial effect of a borrowing of money
entered into by such Company to finance its operations or capital requirements,
and (l) any guaranty of any obligation described in subparts (a) through
(k) hereof.
     “Interest Adjustment Date” means the last day of each Interest Period.
     “Interest Period” means, with respect to a Eurodollar Interest Segment, the
period commencing on the date such Eurodollar Interest Segment is made and
ending on the last day of such period, as selected by Borrower pursuant to the
provisions hereof, and, thereafter (unless, such Eurodollar Interest Segment is
converted to a Base Rate Interest Segment), each subsequent period commencing on
the last day of the immediately preceding Interest Period and ending on the last
day of such period, as selected by Borrower pursuant to the provisions hereof.
The duration of each Interest Period for a Eurodollar Interest Segment shall be
one month, two months or three months, in each case as Borrower may select upon
notice, as set forth in Section 2.4 hereof; provided that if Borrower shall fail
to so select the duration of any Interest Period for a Eurodollar Interest
Segment at least three Business Days prior to the Interest Adjustment Date
applicable to such Eurodollar Interest Segment, Borrower shall be deemed to have
converted such Eurodollar Interest Segment to a Base Rate Interest Segment at
the end of the then current Interest Period.
     “Interest Segment” means a Base Rate Interest Segment or a Eurodollar
Interest Segment.
     “KeyBank” means KeyBank National Association, and its successors and
assigns.
     “Lender” means that term as defined in the first paragraph hereof.
     “Lien” means any mortgage, deed of trust, security interest, lien
(statutory or other), charge, assignment, hypothecation, encumbrance on, pledge
or deposit of, or conditional sale, sale with a right of redemption or other
title retention agreement and any capitalized lease with respect to any property
(real or personal) or asset.
     “Loan” means the Term Loan made to Borrower by the Lenders in accordance
with Section 2.1 hereof.
     “Loan Documents” means, collectively, this Agreement, each Note, each
Guaranty of Payment, each Pledge Agreement, the Agent Fee Letter and the Closing
Fee Letter, as any of the foregoing may from time to time be amended, restated
or otherwise modified or replaced, and any other document delivered pursuant
thereto.
     “Mandatory Prepayment” means that term as defined in Section 2.9(a) hereof.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of Borrower or Parent, (b) the business, operations, property, condition
(financial or otherwise) or prospects of the

9



--------------------------------------------------------------------------------



 



Companies taken as a whole, or of Parent and its Subsidiaries taken as a whole,
or (c) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights and remedies of Agent or the Lenders hereunder or
thereunder.
     “Material Indebtedness Agreement” means any debt instrument, capital lease,
guaranty, contract, commitment, agreement or other arrangement evidencing or
entered into in connection with any Indebtedness of any Company or the Companies
equal to or in excess of the amount of Five Million Dollars ($5,000,000).
     “Material Recovery Determination Notice” means that term as defined in
Section 2.9(a) hereof.
     “Material Recovery Event” means (a) any casualty loss in respect of assets
of a Company covered by casualty insurance, and (b) any compulsory transfer or
taking under threat of compulsory transfer of any asset of a Company by any
Governmental Authority; provided that, in the case of either subpart (a) or (b),
the proceeds received by the Companies from such loss, transfer or taking
exceeds One Million Dollars ($1,000,000).
     “Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on
Schedule 1 hereto, subject to assignments of interests pursuant to Section 10.10
hereof.
     “Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.
     “Multiemployer Plan” means a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.
     “Non-Consenting Lender” means that term as defined in Section 10.3(c)
hereof.
     “Non-U.S. Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Non-U.S. Pension Plan.
     “Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.
     “Non-U.S. Pension Plan” means a pension plan required to be registered
under the law of a jurisdiction other than the United States (or a state or
local government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.
     “Non-U.S. Subsidiary” means a Subsidiary that is not a U.S. Subsidiary.

10



--------------------------------------------------------------------------------



 



     “Note” means a Term Note, or any other promissory note delivered pursuant
to this Agreement.
     “Notice of Interest Segment Selection” means a Notice of Interest Segment
Selection in the form of the attached Exhibit B.
     “Obligations” means, collectively, (a) all Indebtedness and other
obligations now owing or hereafter incurred by Borrower to Agent or any Lender
(or any affiliate thereof) pursuant to this Agreement and the other Loan
Documents, and includes the principal of and interest on the Term Loan; (b) each
extension, renewal, consolidation or refinancing of any of the foregoing, in
whole or in part; (c) all fees, and any prepayment fees, payable pursuant to
this Agreement or any other Loan Document; (d) every other liability, now or
hereafter owing to Agent or any Lender by any Company pursuant to this Agreement
or any other Loan Document; and (e) all Related Expenses.
     “Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise, ad valorem or property taxes, goods and services
taxes, harmonized sales taxes and other sales taxes, use taxes, value added
taxes, charges or similar taxes or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.
     “Parent” means Sykes Enterprises, Incorporated, a Florida corporation.
     “Parent Credit Agreement” shall mean that certain Credit Agreement, among
Parent, the lenders party thereto, and KeyBank National Association, as the
administrative agent, as the same may from time to time be amended, restated or
otherwise modified or replaced.
     “Participant” means that term as defined in Section 10.11 hereof.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation, and its successor.
     “Pension Plan” means an ERISA Plan that is a “pension plan” (within the
meaning of ERISA Section 3(2)).
     “Permitted Investment” means an investment of a Company in the stock (or
other debt or equity instruments) of a Person (other than a Company), so long as
the aggregate amount of all

11



--------------------------------------------------------------------------------



 



such investments of all Companies does not exceed, at any time, an aggregate
amount of One Million Dollars ($1,000,000).
     “Person” means any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
unlimited liability company, institution, trust, estate, Governmental Authority
or any other entity.
     “Pledge Agreement” means each of the Pledge Agreements, relating to the
Pledged Securities, executed and delivered by Borrower in favor of Agent, for
the benefit of the Lenders, dated as of the Closing Date, and any other Pledge
Agreement executed by any other Subsidiary on or after the Closing Date, as any
of the foregoing may from time to time be amended, restated or otherwise
modified.
     “Pledged Securities” means (a) sixty-five percent (65%) of the voting
shares of capital stock or other voting equity interests of each existing or
future first-tier Subsidiary of Borrower, and (b) one hundred percent (100%) of
all non-voting shares of capital stock or other non-voting equity interests of
each existing or future first-tier Subsidiary of Borrower. (Schedule 3 hereto
lists, as of the Closing Date, all of the Pledged Securities.)
     “Prime Rate” means the interest rate established from time to time by Agent
as Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.
     “Register” means that term as described in Section 10.10(i) hereof.
     “Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.
     “Related Expenses” means any and all costs, liabilities and expenses
(including, without limitation, losses, damages, penalties, claims, actions,
attorneys’ fees, legal expenses, judgments, suits and disbursements)
(a) incurred by Agent, or imposed upon or asserted against Agent or any Lender,
in any attempt by Agent and the Lenders to (i) obtain, preserve, perfect or
enforce any Loan Document or any security interest evidenced by any Loan
Document; (ii) obtain payment, performance or observance of any and all of the
Obligations; or (iii) after the occurrence of an Event of Default, maintain,
insure, audit, collect, preserve, repossess or dispose of any of the Collateral,
including, without limitation, costs and expenses for appraisals, assessments
and audits of any Company or any such Collateral; or (b) incidental or related
to subpart (a) above, including, without limitation, interest thereupon from the
date incurred, imposed or asserted until paid at the Default Rate.
     “Related Writing” means each Loan Document and any other assignment,
mortgage, security agreement, guaranty agreement, subordination agreement,
financial statement, audit report or other writing furnished by any Credit
Party, or any of its officers, to Agent or the Lenders pursuant to or otherwise
in connection with this Agreement.

12



--------------------------------------------------------------------------------



 



     “Reportable Event” means a reportable event as that term is defined in
Title IV of ERISA, except actions of general applicability by the Secretary of
Labor under Section 110 of such Act.
     “Required Lenders” means the holders of at least fifty-one percent (51%),
based upon each Lender’s Commitment Percentages, of the principal outstanding
under the Term Loan; provided that, if there shall be two or more Lenders,
Required Lenders shall constitute at least two Lenders.
     “Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.
     “Reserve Percentage” means for any day that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.
     “Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any equity holder
(other than a Company) of a Company or Affiliate in excess of the aggregate
amount of One Hundred Thousand Dollars ($100,000) in any fiscal year.
     “SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.
     “Secured Obligations” means, collectively, (a) the Obligations, and (b) all
obligations and liabilities of the Companies owing to Lenders under Hedge
Agreements.
     “Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.
     “Subordinated” means, as applied to Indebtedness, Indebtedness that shall
have been subordinated (by written terms or written agreement being, in either
case, in form and substance satisfactory to Agent and the Required Lenders) in
favor of the prior payment in full of the Obligations.
     “Subsidiary” means, with respect to any Person, (a) a corporation more than
fifty percent (50%) of the Voting Power of which is owned, directly or
indirectly, by such Person or by one or

13



--------------------------------------------------------------------------------



 



more other subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person, (b) a partnership, limited liability company or
unlimited liability company of which such Person, one or more other subsidiaries
of such Person or such Person and one or more subsidiaries of such Person,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
such Person, one or more other subsidiaries of such Person or such Person and
one or more subsidiaries of such Person, directly or indirectly, has at least a
majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person.
Unless the context otherwise requires, Subsidiary herein shall be a reference to
a Subsidiary of Borrower.
     “Taxes” means any and all present or future taxes of any kind, including
but not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions
or withholdings now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (together with any interest, penalties,
fines, additions to taxes or similar liabilities with respect thereto) other
than Excluded Taxes.
     “Term Loan” means the Term Loan made to Borrower by the Lenders pursuant to
the Term Loan Commitment, in accordance with Section 2.1 hereof.
     “Term Loan Commitment” means the obligation hereunder of each of the
Lenders to participate in the making of the Term Loan in the original principal
amount of Seventy-Five Million Dollars ($75,000,000), with each Lender’s
obligation to participate therein being in the amount set forth opposite such
Lender’s name under the column headed “Term Loan Commitment Amount” as set forth
on Schedule 1 hereto, subject to assignments of interest pursuant to
Section 10.10 hereof.
     “Term Note” means a Term Note, in the form of the attached Exhibit A,
executed and delivered pursuant to Section 2.3 hereof.
     “U.C.C. Financing Statement” means a financing statement filed or to be
filed in accordance with the Uniform Commercial Code, as in effect from time to
time, in the relevant state or states.
     “U.S. Subsidiary” means a Subsidiary of Parent that is organized under the
laws of the United States, any State thereof or the District of Columbia.
     “Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

14



--------------------------------------------------------------------------------



 



     “Welfare Plan” means an ERISA Plan that is a “welfare plan” within the
meaning of ERISA Section 3(l).
     Section 1.2. Accounting Terms. Any accounting term not specifically defined
in this Article I shall have the meaning ascribed thereto by GAAP. In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then Borrower, Agent and the Required
Lenders agree to enter into negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the financial condition of
Borrower shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by Borrower, Agent and the Required Lenders, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated and construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC (or successors thereto or agencies with
similar functions).
     Section 1.3. Terms Generally. The foregoing definitions shall be applicable
to the singular and plural forms of the foregoing defined terms.
ARTICLE II. AMOUNT AND TERMS OF CREDIT
     Section 2.1. Amount and Nature of Credit.
     (a) Subject to the terms and conditions of this Agreement, the Lenders, to
the extent hereinafter provided, shall make the Term Loan to Borrower on the
Closing Date in the amount of the Term Loan Commitment.
     (b) Each Lender, for itself and not one for any other, agrees to make the
Term Loan on such basis that:
     (i) the aggregate outstanding principal amount of the portion of the Term
Loan made by such Lender shall not be in excess of the Maximum Amount for such
Lender; and
     (ii) the aggregate outstanding principal amount of the portion of the Term
Loan made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on the Term Loan that shall be such Lender’s
Commitment Percentage.
The Term Loan shall be made pro rata according to the respective Commitment
Percentages of the Lenders.

15



--------------------------------------------------------------------------------



 



     (c) The Term Loan shall be payable in full on March 31, 2010. Borrower
shall notify Agent, in accordance with the notice provisions of Section 2.4
hereof, whether the Term Loan will be comprised of a Base Rate Interest Segment
or one or more Eurodollar Interest Segments. The Term Loan may be a mixture of a
Base Rate Interest Segment and Eurodollar Interest Segments.
     Section 2.2. Interest.
     (a) Term Loan.
     (i) Base Rate Interest Segment. With respect to any portion of the Term
Loan that is a Base Rate Interest Segment, Borrower shall pay interest on the
unpaid principal amount thereof outstanding from time to time from the date
thereof until paid, commencing December 31, 2009, and continuing on each
Regularly Scheduled Payment Date thereafter and at the maturity thereof, at the
Derived Base Rate from time to time in effect.
     (ii) Eurodollar Interest Segments. With respect to any portion of the Term
Loan that is a Eurodollar Interest Segment, Borrower shall pay interest on the
unpaid principal amount of such Eurodollar Interest Segment outstanding from
time to time, fixed in advance on the first day of the Interest Period
applicable thereto through the last day of the Interest Period applicable
thereto, at the Derived Eurodollar Rate. Interest on such Eurodollar Interest
Segment shall be payable on each Interest Adjustment Date with respect to an
Interest Period (provided that if an Interest Period shall exceed three months,
the interest must be paid every three months, commencing three months from the
beginning of such Interest Period).
     (b) Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur, upon the election of Agent or the Required Lenders
(i) the principal of the Term Loan and the unpaid interest thereon shall bear
interest, until paid, at the Default Rate, and (ii) in the case of any other
amount not paid when due from Borrower hereunder or under any other Loan
Document, such amount shall bear interest at the Default Rate; provided that,
during an Event of Default under Section 7.12 hereof, the applicable Default
Rate shall apply without any election or action on the part of Agent or any
Lender.
     (c) Limitation on Interest.
     (i) Generally. In no event shall the rate of interest hereunder exceed the
maximum rate allowable by law.
     (ii) Foreign Jurisdiction Interest. If any provision of this Agreement or
any other Loan Document would obligate Borrower to make any payment of interest
or other amount payable to (including for the account of) any Lender in an
amount, or calculated at a rate, that would be prohibited by law or would result
in a receipt by such Lender of interest at a criminal rate then, notwithstanding
such provision, such amount or rate shall

16



--------------------------------------------------------------------------------



 



be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by such Lender of interest at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows: (A) first, by
reducing the amount or rate of interest required to be paid to such Lender under
this Article II; and (B) thereafter, by reducing any fees, commissions, premiums
and other amounts required to be paid to such Lender that would constitute
interest for purposes of the applicable statute. Notwithstanding the foregoing,
and after giving effect to all adjustments contemplated thereby, if a Lender
shall have received an amount in excess of the maximum amount permitted by such
statute, then the Lender shall pay an amount equal to such excess to Borrower.
Any amount or rate of interest referred to in this Article II with respect to
the foreign extensions of credit shall be determined in accordance with
generally accepted actuarial practices and principles as an effective annual
rate of interest over the term that such extensions of credit remain outstanding
on the assumption that any charges, fees or expenses that fall within the
meaning of “interest” shall, if they relate to a specific period of time, be
pro-rated over that period of time and otherwise be pro-rated over the period
from the Closing Date to the scheduled maturity date of the Term Loan and, in
the event of a dispute, a certificate of an actuary appointed by Agent shall be
conclusive for the purposes of such determination.
     Section 2.3. Evidence of Indebtedness. Upon the request of a Lender, to
evidence the obligation of Borrower to repay the portion of the Term Loan made
by such Lender and to pay interest thereon, Borrower shall execute a Term Note,
payable to the order of such Lender in the principal amount of its Commitment
Percentage of the Term Loan Commitment; provided that the failure of such Lender
to request a Term Note shall in no way detract from Borrower’s obligations to
such Lender hereunder.
     Section 2.4. Notice of Credit Event; Funding of Interest Segments.
     (a) Notice of Credit Event. Borrower, through an Authorized Officer, shall
provide to Agent a Notice of Interest Segment Selection prior to (i) 11:00 A.M.
(Eastern time) on the proposed date of selection of, or conversion of an
Interest Segment to, a Base Rate Interest Segment, and (ii) 11:00 A.M. (Eastern
time) three Business Days prior to the proposed date of selection of,
continuation of, or conversion of an Interest Segment to, a Eurodollar Interest
Segment.
     (b) Conversion and Continuation of Interest Segments.
     (i) At the request of Borrower to Agent, subject to the notice and other
provisions of this Section 2.4, the Lenders shall convert a Base Rate Interest
Segment to one or more Eurodollar Interest Segments at any time and shall
convert a Eurodollar Interest Segment to a Base Rate Interest Segment on any
Interest Adjustment Date applicable thereto.
     (ii) At the request of Borrower to Agent, subject to the notice and other
provisions of this Section 2.4, the Lenders shall continue one or more
Eurodollar Interest

17



--------------------------------------------------------------------------------



 



Segments, as of the end of the applicable Interest Period, as a new Eurodollar
Interest Segments with a new Interest Period.
     (c) Minimum Amount. Each request for a Eurodollar Interest Segment shall be
in an amount of not less than One Million Dollars ($1,000,000), increased by
increments of One Million Dollars ($1,000,000).
     (d) Interest Periods. Borrower shall not request that Eurodollar Interest
Segments be outstanding for more than four different Interest Periods at the
same time.
     Section 2.5. Payment on the Term Loan and Other Obligations.
     (a) Payments Generally. Each payment made hereunder by a Credit Party shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.
     (b) Payments in Dollars. All payments (including prepayments) to any Lender
of the principal of or interest on the Term Loan or other payment, including but
not limited to principal, interest, fees or any other amount owed by Borrower
under this Agreement, shall be made in Dollars. All payments described in this
subsection (b) shall be remitted to Agent, at the address of Agent for notices
referred to in Section 10.4 hereof for the account of the Lenders not later than
11:00 A.M. (Eastern time) on the due date thereof in same day funds. Any such
payments received by Agent after 11:00 A.M. (Eastern time) shall be deemed to
have been made and received on the next Business Day.
     (c) Payments to Lenders. Upon Agent’s receipt of payments hereunder, Agent
shall immediately distribute to each Lender its ratable shares, if any, of the
amount of principal, interest, and any fees received by Agent for the account of
such Lender. Payments received by Agent in Dollars shall be delivered to the
Lenders in Dollars in immediately available funds. Each Lender shall record any
principal, interest or other payment, the principal amounts of Base Rate
Interest Segments and Eurodollar Interest Segments, all prepayments and the
applicable dates, including Interest Periods, with respect to its portion of the
Term Loan made, and payments received by such Lender, by such method as such
Lender may generally employ; provided, however, that failure to make any such
entry shall in no way detract from the obligations of Borrower under this
Agreement or any Note. The aggregate unpaid amount of the Term Loan, types of
Interest Segments, Interest Periods and similar information with respect to the
Term Loan set forth on the records of Agent shall be rebuttably presumptive
evidence with respect to such information, including the amounts of principal
and interest owing by Borrower to each Lender.
     (d) Timing of Payments. Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on the Term Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on the Term Loan; provided
that, with respect to a Eurodollar Interest Segment, if the next Business

18



--------------------------------------------------------------------------------



 



Day shall fall in the succeeding calendar month, such payment shall be made on
the preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.
     Section 2.6. Prepayment.
     (a) Right to Prepay. Borrower shall have the right at any time or from time
to time to prepay, on a pro rata basis for all of the Lenders, all or any part
of the principal amount of the Term Loan. Such payment shall include interest
accrued on the amount so prepaid to the date of such prepayment and any amount
payable under Article III hereof with respect to the amount being prepaid.
Prepayments of Base Rate Interest Segments shall be without any premium or
penalty. Each prepayment of the Term Loan shall be applied to the principal
installments thereof in the inverse order of their respective maturities.
     (b) Notice of Prepayment. Borrower shall give Agent irrevocable written
notice of prepayment of a Base Rate Interest Segment by no later than 11:00 A.M.
(Eastern time) on the Business Day on which such prepayment is to be made and
written notice of the prepayment of any Eurodollar Interest Segment not later
than 1:00 P.M. (Eastern time) three Business Days before the Business Day on
which such prepayment is to be made.
     (c) Minimum Amount. Each prepayment of a Eurodollar Interest Segment shall
be in the principal amount of not less than the lesser of One Million Dollars
($1,000,000), or the principal amount of such Interest Segment, except in the
case of a mandatory payment pursuant to Section 2.9 or Article III hereof.
     Section 2.7. Payment of Fees. Borrower shall pay to Agent, for its sole
benefit, the fees set forth in the Agent Fee Letter.
     Section 2.8. Computation of Interest and Fees. With the exception of Base
Rate Interest Segments, interest on the Term Loan, Related Expenses and any fees
and charges hereunder shall be computed on the basis of a year having three
hundred sixty (360) days and calculated for the actual number of days elapsed.
With respect to Base Rate Interest Segments, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.
     Section 2.9. Mandatory Payments.
     (a) Mandatory Prepayments. Borrower shall make Mandatory Prepayments (each
a “Mandatory Prepayment”) in accordance with the following provisions:
     (i) Additional Indebtedness. If, at any time, the Companies shall incur
Indebtedness for borrowed money (including Capitalized Lease Obligations and
letters of credit) other than Indebtedness permitted pursuant to Section 5.8(a)
through (i) hereof (which other Indebtedness shall not be incurred without the
prior written consent of Agent and the Required Lenders), Borrower shall make a
Mandatory Prepayment, on the date that such Indebtedness is incurred, in an
amount equal to one hundred percent (100%) of the net cash proceeds of such
Indebtedness.

19



--------------------------------------------------------------------------------



 



     (ii) Sale of Assets. Upon the sale or other disposition of any assets by a
Company (permitted pursuant to Section 5.12 hereof) to any Person other than to
a Credit Party or in the ordinary course of business, and to the extent the
proceeds of such sale or other disposition are in excess of One Hundred Thousand
Dollars ($100,000) during any fiscal year of Borrower and are not to be
reinvested in fixed assets or other similar assets within one hundred eighty
(180) days of such sale or other disposition, Borrower shall make a Mandatory
Prepayment, on the date of such sale or other disposition, in an amount equal to
one hundred percent (100%) of the proceeds of such disposition net of amounts
required to pay taxes and reasonable costs applicable to the disposition.
     (iii) Material Recovery Event. Within ten days after the occurrence of a
Material Recovery Event, Borrower shall furnish to Agent written notice thereof.
Within sixty (60) days after such Material Recovery Event, Borrower shall notify
Agent of Borrower’s determination as to whether or not to replace, rebuild or
restore the affected property (a “Material Recovery Determination Notice”). If
Borrower decides not to replace, rebuild or restore such property or if Borrower
has not delivered the Material Recovery Determination Notice within sixty
(60) days after such Material Recovery Event, then the proceeds of insurance
paid in connection with such Material Recovery Event, when received, shall be
paid as a Mandatory Prepayment. If Borrower decides to replace, rebuild or
restore such property, then any such replacement, rebuilding or restoration must
be (A) commenced within six months of the date of the Material Recovery Event,
and (B) substantially completed within twelve (12) months of such commencement
date, with such casualty insurance proceeds and other net proceeds and other
funds available to the appropriate Companies for replacement, rebuilding or
restoration of such property. Any amounts of such insurance proceeds not applied
to the costs of replacement or restoration shall be applied as a Mandatory
Prepayment.
     (b) Application of Mandatory Prepayments. Each Mandatory Prepayment
required to be made pursuant to Section 2.9(a) hereof shall be applied to the
Term Loan (to the payments of principal in the inverse order of maturities),
with such payment first to be applied to any portion of the Term Loan that shall
constitute the outstanding Base Rate Interest Segments and then to any portion
of the Term Loan that shall constitute outstanding Eurodollar Interest Segments;
provided that, if the outstanding principal amount of any Eurodollar Interest
Segment shall be reduced to an amount less than the minimum amount set forth in
Section 2.4(c) hereof as a result of such prepayment, then such Eurodollar
Interest Segment shall be converted into a Base Rate Interest Segment on the
date of such prepayment. Any prepayment of a Eurodollar Interest Segment
pursuant to this Section 2.9 shall be subject to the prepayment provisions set
forth in Article III hereof.
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR INTEREST SEGMENTS; INCREASED CAPITAL; TAXES
     Section 3.1. Requirements of Law.

20



--------------------------------------------------------------------------------



 



     (a) If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:
     (A) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Interest Segment made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Taxes and Excluded Taxes which are governed by Section 3.2 hereof);
     (B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
     (C) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Interest Segments,
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, Borrower shall pay to such Lender, promptly after receipt of a
written request therefor, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this subsection
(a), such Lender shall promptly notify Borrower (with a copy to Agent) of the
event by reason of which it has become so entitled.
     (b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof by a Governmental Authority or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration the policies of such Lender or such corporation with
respect to capital adequacy), then from time to time, upon submission by such
Lender to Borrower (with a copy to Agent) of a written request therefor (which
shall include the method for calculating such amount), Borrower shall promptly
pay or cause to be paid to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.
     (c) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to Borrower (with a copy to Agent) shall be
conclusive absent manifest error. In determining any such additional amounts,
such Lender may use any method of averaging and attribution that it (in its sole
discretion) shall deem applicable. The obligations of Borrower pursuant to this
Section 3.1 shall survive the termination of this Agreement and the payment of
the Term Loan and all other amounts payable hereunder.

21



--------------------------------------------------------------------------------



 



     Section 3.2. Taxes.
     (a) All payments made by any Credit Party under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of any Taxes or Other Taxes. If any Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to Agent or any Lender hereunder,
the amounts so payable to Agent or such Lender shall be increased to the extent
necessary to yield to Agent or such Lender (after deducting, withholding and
payment of all Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in the Loan Documents.
     (b) Whenever any Taxes or Other Taxes are required to be withheld and paid
by a Credit Party, such Credit Party shall timely withhold and pay such taxes to
the relevant Governmental Authorities. As promptly as possible thereafter,
Borrower shall send to Agent for its own account or for the account of the
relevant Lender, as the case may be, a certified copy of an original official
receipt received by such Credit Party showing payment thereof or other evidence
of payment reasonably acceptable to Agent or such Lender. If such Credit Party
shall fail to pay any Taxes or Other Taxes when due to the appropriate
Governmental Authority or fails to remit to Agent the required receipts or other
required documentary evidence, such Credit Party and Borrower shall indemnify
Agent and the appropriate Lenders on demand for any incremental Taxes or Other
Taxes paid or payable by Agent or such Lender as a result of any such failure.
     (c) If any Lender shall be so indemnified by a Credit Party, such Lender
shall use reasonable efforts to obtain the benefits of any refund, deduction or
credit for any taxes or other amounts with respect to the amount paid by such
Credit Party and shall reimburse such Credit Party to the extent, but only to
the extent, that such Lender shall receive a refund with respect to the amount
paid by such Credit Party or an effective net reduction in taxes or other
governmental charges (including any taxes imposed on or measured by the total
net income of such Lender) of the United States or any state or subdivision or
any other Governmental Authority thereof by virtue of any such deduction or
credit, after first giving effect to all other deductions and credits otherwise
available to such Lender. If, at the time any audit of such Lender’s income tax
return is completed, such Lender determines, based on such audit, that it shall
not have been entitled to the full amount of any refund reimbursed to such
Credit Party as aforesaid or that its net income taxes shall not have been
reduced by a credit or deduction for the full amount reimbursed to such Credit
Party as aforesaid, such Credit Party, upon request of such Lender, shall
promptly pay to such Lender the amount so refunded to which such Lender shall
not have been so entitled, or the amount by which the net income taxes of such
Lender shall not have been so reduced, as the case may be.
     (d) Each Lender that is not (i) a citizen or resident of the United States
of America, (ii) a corporation, partnership or other entity created or organized
in or under the laws of the United States of America (or any jurisdiction
thereof), or (iii) an estate or trust that is subject to federal income taxation
regardless of the source of its income (any such Person, a “Non-U.S. Lender”)
shall deliver to Borrower and Agent two copies of either U.S. Internal Revenue
Service Form W-8BEN, Form W-8IMY or Form W-8ECI, or, in the case of a Non-U.S.
Lender claiming

22



--------------------------------------------------------------------------------



 



exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement with
respect to such interest and two copies of a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by Credit Parties under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement or
such other Loan Document. In addition, each Non-U.S. Lender shall deliver such
forms or appropriate replacements promptly upon the obsolescence or invalidity
of any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify Borrower at any time it determines that such Lender is no
longer in a position to provide any previously delivered certificate to Borrower
(or any other form of certification adopted by the U.S. taxing authorities for
such purpose). Notwithstanding any other provision of this subsection (d), a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
subsection (d) that such Non-U.S. Lender is not legally able to deliver.
     (e) The agreements in this Section 3.2 shall survive the termination of the
Loan Documents and the payment of the Term Loan and all other amounts payable
hereunder.
     Section 3.3. Funding Losses. Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by Borrower in making a borrowing of, conversion into
or continuation of Eurodollar Interest Segments after Borrower has given a
notice requesting the same in accordance with the provisions of this Agreement,
(b) default by Borrower in making any prepayment of or conversion from
Eurodollar Interest Segments after Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of a Eurodollar Interest Segment on a day that is not the last day of an
Interest Period applicable thereto, or (d) any conversion of a Eurodollar
Interest Segment to a Base Rate Interest Segment on a day that is not the last
day of an Interest Period applicable thereto. Such indemnification shall be in
an amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amounts so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Lender’s applicable portion of the Term Loan provided for
herein over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the appropriate
London interbank market, along with any reasonable administration fee charged by
such Lender. A certificate as to any amounts payable pursuant to this
Section 3.3 submitted to Borrower (with a copy to Agent) by any Lender shall be
conclusive absent manifest error. The obligations of Borrower pursuant to this
Section 3.3 shall survive the termination of this Agreement and the payment of
the Term Loan and all other amounts payable hereunder.
     Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

23



--------------------------------------------------------------------------------



 



     (a) If any Lender shall determine (which determination shall, upon notice
thereof to Borrower and Agent, be conclusive and binding on Borrower) that,
after the Closing Date, (i) the introduction of or any change in or in the
interpretation of any law makes it unlawful, or (ii) any Governmental Authority
asserts that it is unlawful, for such Lender to make or continue any Interest
Segment as, or to convert (if permitted pursuant to this Agreement) any Interest
Segment into, a Eurodollar Interest Segment, the obligations of such Lender to
make, continue or convert any such Eurodollar Interest Segment shall, upon such
determination, be suspended until such Lender shall notify Agent that the
circumstances causing such suspension no longer exist, and all outstanding
Eurodollar Interest Segments payable to such Lender shall automatically convert
(if conversion is permitted under this Agreement) into a Base Rate Interest
Segment, or be repaid (if no conversion is permitted) at the end of the then
current Interest Periods with respect thereto or sooner, if required by law or
such assertion.
     (b) If Agent or the Required Lenders determine that for any reason adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Interest
Segment, or that the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Interest Segment does not adequately and fairly
reflect the cost to the Lenders of funding such portion of the Term Loan, Agent
will promptly so notify Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain such Eurodollar Interest Segment shall be
suspended until Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of such Eurodollar
Interest Segment or, failing that, will be deemed to have converted such request
into a request for a borrowing of a Base Rate Interest Segment in the amount
specified therein.
     Section 3.5. Discretion of Lenders as to Manner of Funding. Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of such Lender’s Loans in
any manner such Lender deems to be appropriate; it being understood, however,
that for the purposes of this Agreement all determinations hereunder shall be
made as if such Lender had actually funded and maintained each Eurodollar
Interest Segment during the applicable Interest Period for such Eurodollar
Interest Segment through the purchase of deposits having a maturity
corresponding to such Interest Period and bearing an interest rate equal to the
Eurodollar Rate for such Interest Period.
ARTICLE IV. CONDITIONS PRECEDENT
     Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders
to participate in any Credit Event shall be conditioned, in the case of each
Credit Event, upon the following:
     (a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;
     (b) Borrower shall have submitted a Notice of Interest Segment Selection
and otherwise complied with Section 2.5 hereof;

24



--------------------------------------------------------------------------------



 



     (c) no Default or Event of Default shall then exist or immediately after
such Credit Event would exist; and
     (d) each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date.
Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (c) and
(d) above.
     Section 4.2. Conditions to the First Credit Event. Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders to participate in the first Credit Event is subject to
Borrower satisfying each of the following conditions prior to or concurrently
with such Credit Event:
     (a) Notes as Requested. Borrower shall have executed and delivered to each
Lender requesting a Term Note such Lender’s Term Note.
     (b) Guaranties of Payment. Each Guarantor of Payment shall have executed
and delivered to Agent, for the benefit of the Lenders, a Guaranty of Payment,
in form and substance satisfactory to Agent and the Lenders.
     (c) Pledge Agreements. Borrower shall have (i) executed and delivered to
Agent, for the benefit of the Lenders, a Pledge Agreement, in form and substance
satisfactory to Agent and the Lenders, with respect to the Pledged Securities,
(ii) executed and delivered to Agent, for the benefit of the Lenders,
appropriate transfer powers for each of the Pledged Securities, (iii) delivered
to Agent, for the benefit of the Lenders, the Pledged Securities, and
(iv) delivered to Agent any other documentation (including legal opinions from
foreign counsel) reasonably required by Agent regarding the perfection of the
security interest of Agent, for the benefit of the Lenders, in such Pledged
Securities.
     (d) Lien Searches. With respect to the property owned or leased by each
Credit Party, Borrower shall have caused to be delivered to Agent (i) the
results of Uniform Commercial Code lien searches, satisfactory to Agent and the
Lenders, (ii) the results of federal and state tax lien and judicial lien
searches, satisfactory to Agent and the Lenders, (iii) Uniform Commercial Code
termination statements reflecting termination of all U.C.C. Financing Statements
previously filed by any Person and not expressly permitted pursuant to
Section 5.9 hereof, and (iv) the results of a search of the register of
companies and the register of charges maintained by the Registrar of Companies
in Bermuda and a search of the Supreme Court Causes Book maintained at the
registry of the Supreme Court in Hamilton, Bermuda, satisfactory to Agent and
the Lenders.
     (e) Officer’s Certificate, Resolutions, Organizational Documents. Each
Credit Party shall have delivered to Agent an officer’s certificate (or
comparable domestic or foreign

25



--------------------------------------------------------------------------------



 



documents) certifying the names of the officers of such Credit Party authorized
to sign the Loan Documents, together with the true signatures of such officers
and certified copies of (i) the resolutions of the board of directors (or
comparable domestic or foreign documents) of such Credit Party evidencing
approval of the execution and delivery of the Loan Documents and the execution
of other Related Writings to which such Credit Party is a party, and (ii) the
Organizational Documents of such Credit Party.
     (f) Good Standing and Full Force and Effect Certificates. Borrower shall
have delivered to Agent a good standing certificate or full force and effect
certificate (or comparable document, if neither certificate is available in the
applicable jurisdiction), as the case may be, for each Credit Party, issued on
or about the Closing Date by the Secretary of State or comparable entity in the
state or states (or jurisdiction or jurisdictions) where such Credit Party is
incorporated or formed or qualified as a foreign entity.
     (g) Legal Opinion. Borrower shall have delivered to Agent (i) an opinion of
counsel for Borrower and each other Credit Party, in form and substance
satisfactory to Agent and the Lenders, and (ii) an opinion of Bermudian counsel,
in form and substance satisfactory to Agent and the Lenders.
     (h) Advertising Permission Letter. Borrower shall have delivered to Agent
an advertising permission letter, authorizing Agent to publicize the transaction
and specifically to use the name of Borrower in connection with “tombstone”
advertisements in one or more publications selected by Agent.
     (i) Agent Fee Letter, Closing Fee Letter and Other Fees. Borrower shall
have (i) executed and delivered to Agent, the Agent Fee Letter and paid to
Agent, for its sole account, the fees stated therein, (ii) executed and
delivered to Agent, the Closing Fee Letter and paid to Agent, for the benefit of
the Lenders, the fees stated therein, and (iii) paid all legal fees and expenses
of Agent in connection with the preparation and negotiation of the Loan
Documents.
     (j) Closing Certificate. Borrower shall have delivered to Agent and the
Lenders an officer’s certificate certifying that, as of the Closing Date,
(i) all conditions precedent set forth in this Article IV have been satisfied,
(ii) no Default or Event of Default exists nor immediately after the first
Credit Event will exist, and (iii) each of the representations and warranties
contained in Article VI hereof are true and correct in all material respects as
of the Closing Date.
     (k) Letter of Direction. Borrower shall have delivered to Agent a letter of
direction authorizing Agent, on behalf of the Lenders, to disburse the proceeds
of the Term Loan, which letter of direction includes the authorization to
transfer funds under this Agreement and the wire instructions that set forth the
locations to which such funds shall be sent.
     (l) No Material Adverse Change. No material adverse change, in the opinion
of Agent, shall have occurred in the business, operations, property, condition
(financial or otherwise) or prospects of (i) the Companies, taken as a whole,
since September 30, 2009, or (ii) Parent and Parent’s Subsidiaries, taken as a
whole, since September 30, 2009.

26



--------------------------------------------------------------------------------



 



     (m) Miscellaneous. Borrower shall have provided to Agent and the Lenders
such other items and shall have satisfied such other conditions as may be
reasonably required by Agent or the Lenders.
ARTICLE V. COVENANTS
     Section 5.1. Insurance. Each Company shall (a) maintain insurance to such
extent and against such hazards and liabilities as is commonly maintained by
Persons similarly situated; and (b) within ten days of any Lender’s written
request, furnish to such Lender such information about such Company’s insurance
as that Lender may from time to time reasonably request, which information shall
be prepared in form and detail satisfactory to such Lender and certified by a
Financial Officer of such Company.
     Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions, including those under foreign
laws with respect to employee source deductions, obligations and employer
obligations to its employees; and (c) all of its other material obligations
calling for the payment of money (except only those so long as and to the extent
that the same shall be contested in good faith and for which adequate provisions
have been established in accordance with GAAP) before such payment becomes
overdue.
     Section 5.3. Financial Statements and Information.
     (a) Quarterly Financials. Borrower shall deliver to Agent and the Lenders,
within forty-five (45) days after the end of each of the first three quarterly
periods of each fiscal year of Parent, an unaudited condensed Consolidated
balance sheet of Parent as of the end of such period and the related unaudited
Consolidated statements of operations and cash flow for the quarter and fiscal
year to date periods, all prepared on a Consolidated and consolidating basis, in
accordance with GAAP, and in form and detail satisfactory to Agent and the
Lenders and certified by a Financial Officer.
     (b) Annual Audit Report. Borrower shall deliver to Agent and the Lenders,
within ninety (90) days after the end of each fiscal year of Parent, a copy of
the audited Consolidated balance sheet of Parent as of the end of such fiscal
year and the related Consolidated statements of operations, changes in
shareholders’ equity and cash-flow (together with all footnotes thereto) for
such year, all prepared on a Consolidated basis, in accordance with GAAP, and in
form and detail satisfactory to Agent and the Lenders and certified by an
unqualified opinion of an independent public accountant satisfactory to Agent,
which report shall include balance sheets and statements of income (loss),
stockholders’ equity and cash-flow for that period.

27



--------------------------------------------------------------------------------



 



     (c) Compliance Certificate. Borrower shall deliver to Agent and the
Lenders, within ten days after the end of each month and concurrently with the
delivery of the financial statements set forth in subsections (a) and (b) above,
a Compliance Certificate.
     (d) Management Report. Borrower shall deliver to Agent and the Lenders,
concurrently with the delivery of the quarterly and annual financial statements
set forth in subsections (a) and (b) above, a copy of any management report,
letter or similar writing furnished to Parent by Parent’s independent outside
auditors in respect of the Parents systems, operations, financial condition or
properties.
     (e) Shareholder and SEC Documents. Borrower shall deliver to Agent and the
Lenders, as soon as available, copies of all notices, reports, definitive proxy
or other statements and other documents sent by Parent to its shareholders, to
the holders of any of its debentures or bonds or the trustee of any indenture
securing the same or pursuant to which they are issued, or sent by Parent (in
final form) to any securities exchange or over the counter authority or system,
or to the SEC or any similar federal agency having regulatory jurisdiction over
the issuance of Parent’s securities.
     (f) Financial Information of the Companies. Borrower shall deliver to Agent
and the Lenders, within ten days of the written request of Agent or any Lender,
such other information about the financial condition, properties and operations
of Parent or any Company as may from time to time be reasonably requested, which
information shall be submitted in form and detail satisfactory to Agent and the
Lenders and certified by a Financial Officer of Parent or the Company or
Companies in question.
     Section 5.4. Financial Records. Parent and each Company shall at all times
maintain true and complete records and books of account, including, without
limiting the generality of the foregoing, appropriate provisions for possible
losses and liabilities, all in accordance with GAAP, and at all reasonable times
(during normal business hours and upon notice to such Company) permit Agent or
any Lender, or any representative of Agent or such Lender, to examine Parent’s
or such Company’s books and records and to make excerpts therefrom and
transcripts thereof.
     Section 5.5. Franchises; Change in Business.
     (a) Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.
     (b) No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.
     Section 5.6. ERISA and Non-U.S. Pension and Benefit Plan Compliance.

28



--------------------------------------------------------------------------------



 



     (a) Generally. No Company shall incur any material accumulated funding
deficiency within the meaning of ERISA, or any material liability to the PBGC,
established thereunder in connection with any ERISA Plan. Borrower shall furnish
to Agent and the Lenders (i) as soon as possible and in any event within thirty
(30) days after any Company knows or has reason to know that any Reportable
Event with respect to any ERISA Plan has occurred, a statement of a Financial
Officer of such Company, setting forth details as to such Reportable Event and
the action that such Company proposes to take with respect thereto, together
with a copy of the notice of such Reportable Event given to the PBGC if a copy
of such notice is available to such Company, and (ii) promptly after receipt
thereof, a copy of any notice such Company, or any member of the Controlled
Group may receive from the PBGC or the Internal Revenue Service with respect to
any ERISA Plan administered by such Company; provided that this latter clause
shall not apply to notices of general application promulgated by the PBGC or the
Internal Revenue Service. Borrower shall promptly notify Agent of any material
taxes assessed, proposed to be assessed or that Borrower has reason to believe
may be assessed against a Company by the Internal Revenue Service with respect
to any ERISA Plan. As used in this Section 5.6(a), “material” means the measure
of a matter of significance that shall be determined as being an amount equal to
five percent (5%) of Consolidated Net Worth. As soon as practicable, and in any
event within twenty (20) days, after any Company shall become aware that an
ERISA Event shall have occurred, such Company shall provide Agent with notice of
such ERISA Event with a certificate by a Financial Officer of such Company
setting forth the details of the event and the action such Company or another
Controlled Group member proposes to take with respect thereto. Borrower shall,
at the request of Agent or any Lender, deliver or cause to be delivered to Agent
or such Lender, as the case may be, true and correct copies of any documents
relating to the ERISA Plan of any Company.
     (b) Non-U.S. Pension Plans and Benefit Plans.
     (i) For each existing, or hereafter adopted, Non-U.S. Pension Plan and
Non-U.S. Benefit Plan, Borrower and any appropriate Non-U.S. Subsidiary shall in
a timely fashion comply with and perform in all material respects all of its
obligations under and in respect of such Non-U.S. Pension Plan or Non-U.S.
Benefit Plan, including under any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations).
     (ii) All employer or employee payments, contributions or premiums required
to be remitted, paid to or in respect of each Non-U.S. Pension Plan or Non-U.S.
Benefit Plan shall be paid or remitted by Borrower and any appropriate Non-U.S.
Subsidiary in a timely fashion in accordance with the terms thereof, any funding
agreements and all applicable laws.
     (iii) Borrower and any appropriate Non-U.S. Subsidiary shall deliver to
Agent (A) if requested by Agent, copies of each annual and other return, report
or valuation with respect to each Non-U.S. Pension Plan as filed with any
applicable Governmental Authority; and (B) promptly after receipt thereof, a
copy of any material direction, order, notice, ruling or opinion that Borrower
and any appropriate Non-U.S. Subsidiary may

29



--------------------------------------------------------------------------------



 



receive from any applicable Governmental Authority with respect to any Non-U.S.
Pension Plan.
     Section 5.7. Financial Covenant — Minimum Cash Balance. Borrower and its
direct Subsidiary shall at all times maintain, in deposit and investment
accounts, unrestricted and unencumbered cash-on-hand and Cash Equivalent
Investments in an aggregate amount of no less than Eighty Million Dollars
($80,000,000).
     Section 5.8. Borrowing. No Company shall create, incur or have outstanding
any Indebtedness of any kind; provided that this Section 5.8 shall not apply to
the following:
     (a) the Term Loan and any other Indebtedness under this Agreement;
     (b) any loans granted to or Capitalized Lease Obligations entered into by
any Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Ten Million Dollars
($10,000,000) at any time outstanding;
     (d) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);
     (e) loans to a Company from a Company so long as each such Company is a
Credit Party;
     (f) loans from Parent or a U.S. Subsidiary of Parent to a Company;
     (g) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes; and
     (h) unsecured Indebtedness of a Company, so long as the aggregate principal
amount of all such Indebtedness for all Companies shall not exceed Ten Million
Dollars ($10,000,000) at any time outstanding.
     Section 5.9. Liens. No Company shall create, assume or suffer to exist
(upon the happening of a contingency or otherwise) any Lien upon any of its
property or assets, whether now owned or hereafter acquired; provided that this
Section 5.9 shall not apply to the following:
     (a) Liens for taxes not yet due or that are being actively contested in
good faith by appropriate proceedings and for which adequate reserves shall have
been established in accordance with GAAP;

30



--------------------------------------------------------------------------------



 



     (b) other statutory or common law Liens incidental to the conduct of its
business or the ownership of its property and assets that (i) were not incurred
in connection with the borrowing of money or the obtaining of advances or
credit, and (ii) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;
     (c) Liens on property or assets of a Subsidiary to secure obligations of
such Subsidiary to a Credit Party;
     (d) any Lien granted to Agent, for the benefit of the Lenders;
     (e) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired;
     (f) the Liens existing on the Closing Date as set forth in Schedule 5.9
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby shall
not be increased; or
     (g) easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company.
No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit Agent or the
Lenders from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of such Company.
     Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Term Loan with Regulations T, U or X,
or any other applicable regulation, of the Board of Governors of the Federal
Reserve System.
     Section 5.11. Investments, Loans and Guaranties. No Company shall, without
the prior written consent of Agent and the Required Lenders, (a) create, acquire
or hold any Subsidiary, (b) make or hold any investment in any stocks, bonds or
securities of any kind, (c) be or become a party to any joint venture or other
partnership, (d) make or keep outstanding any advance or loan to any Person, or
(e) be or become a Guarantor of any kind (other than a Guarantor of Payment
under the Loan Documents); provided that this Section 5.11 shall not apply to
the following:
     (i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

31



--------------------------------------------------------------------------------



 



     (ii) any investment in direct obligations of the United States of America
or in certificates of deposit issued by a member bank (having capital resources
in excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;
     (iii) any investment in commercial paper or securities that at the time of
such investment is assigned the highest quality rating in accordance with the
rating systems employed by either Moody’s or Standard & Poor’s, or any other
investment made according to the Borrower Investment Policy;
     (iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto,
and the creation, acquisition and holding of any new Subsidiary after the
Closing Date so long as such new Subsidiary shall have been created, acquired or
held in accordance with the terms and conditions of this Agreement;
     (v) loans to, investments in and guaranties of the Indebtedness of, a
Company from or by a Company so long as each such Company is a Credit Party;
     (vi) loans to, investments in and guaranties of the Indebtedness of, Parent
or a U.S. Subsidiary of Parent;
     (vii) any Permitted Investment, so long as no Default or Event of Default
shall then exist or would result therefrom.
     Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate
or consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:
     (a) a Credit Party may merge with (i) Parent or a U.S. Subsidiary of Parent
(provided that Parent or such U.S. Subsidiary shall be the continuing or
surviving Person), (ii) Borrower (provided that both Borrower and Parent shall
be continuing or surviving Persons) or (iii) any one or more Guarantors of
Payment (provided that a Credit Party shall be the continuing or surviving
Person and in all cases, Parent shall be a continuing or surviving Person);
     (b) a Credit Party may sell, lease, transfer or otherwise dispose of any of
its assets to (i) Parent or a U.S. Subsidiary of Parent, (ii) Borrower or
(ii) any other Credit Party;
     (c) a Subsidiary that is not a Credit Party may sell, lease, transfer or
otherwise dispose of any of its assets to (i) Parent or a U.S. Subsidiary of
Parent, or (ii) any other Company;
     (d) a Subsidiary that is not a Credit Party may merge or amalgamate with a
any other Subsidiary that is not a Credit Party; and
     (e) a Company may sell, lease, transfer or otherwise dispose of any assets
that are obsolete or no longer useful or no longer used in such Company’s
business.

32



--------------------------------------------------------------------------------



 



     Section 5.13. Acquisitions. No Company shall effect an Acquisition.
     Section 5.14. Notice. Borrower shall cause a Financial Officer to promptly
notify Agent and the Lenders, in writing, whenever:
     (a) a Default or Event of Default may occur hereunder or any representation
or warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete; or
     (b) Borrower learns of a litigation or proceeding against Borrower before a
court, administrative agency or arbitrator that, if successful, might have a
Material Adverse Effect.
     Section 5.15. Restricted Payments. No Company shall make or commit itself
to make any Restricted Payment at any time, except that the Companies may make
Capital Distributions.
     Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws and Environmental Permits in jurisdictions in
which such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. Borrower shall furnish to Agent and the
Lenders, promptly after receipt thereof, a copy of any notice such Company may
receive from any Governmental Authority or private Person, or otherwise, that
any material litigation or proceeding pertaining to any environmental, health or
safety matter has been filed or is threatened against such Company, any real
property in which such Company holds any interest or any past or present
operation of such Company. No Company shall allow the release or disposal of
hazardous waste, solid waste or other wastes on, under or to any real property
in which any Company holds any ownership interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 5.16,
“litigation or proceeding” means any demand, claim, notice, suit, suit in equity
action, administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise. Borrower shall defend,
indemnify and hold Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.
     Section 5.17. Affiliate Transactions. No Company shall, directly or
indirectly, enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than Parent or a Company
that is a Credit Party) on terms that shall be less favorable to such Company
than those that might be obtained at the time in a transaction with a Person
that is not an Affiliate; provided that the foregoing shall not prohibit the
payment of customary and reasonable directors’ fees to directors who are not
employees of a Company or an Affiliate.

33



--------------------------------------------------------------------------------



 



     Section 5.18. Use of Proceeds. Borrower’s use of the proceeds of the Term
Loan shall be for working capital and other general corporate purposes of the
Companies, including Capital Distributions.
     Section 5.19. Pledge of Stock or Other Ownership Interest.
     (a) Pledge of Stock or Other Ownership Interest. With respect to the
creation or acquisition of a first-tier Subsidiary of Borrower, Borrower shall
(i) deliver to Agent, for the benefit of the Lenders, sixty-five percent (65%)
of the voting shares of stock or other voting equity interests owned by such
Credit Party and one hundred percent (100%) of all non-voting shares of stock or
other non-voting equity interests owned by such Credit Party, and (ii) deliver
to Agent, for the benefit of the Lenders, the outstanding shares certificates
(or other evidence of equity) evidencing such pledged ownership interest and any
related (undated) share transfer form, duly endorsed.
     (b) Perfection or Registration of Interest in Foreign Shares. With respect
to any shares pledged to Agent, for the benefit of the Lenders, on or after the
Closing Date, Agent shall at all times, in the discretion of Agent or the
Required Lenders, have the right to perfect, at Borrower’s cost, payable upon
request therefor (including, without limitation, any counsel, or notary, filing,
registration or similar, fees, costs or expenses), its security interest in such
shares in the respective jurisdiction. Such perfection may include the
requirement that Borrower promptly execute and deliver to Agent a separate
pledge document (prepared by Agent and in form and substance satisfactory to
Agent), covering such equity interests, that conforms to the requirements of the
applicable jurisdiction, together with an opinion of local counsel as to the
perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit Agent
to exercise any of its rights and remedies in respect thereof.
     Section 5.20. Restrictive Agreements. Except as set forth in this
Agreement, Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) make, directly or indirectly, any Capital Distribution to Borrower,
(b) make, directly or indirectly, loans or advances or capital contributions to
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.
     Section 5.21. Other Covenants and Provisions. In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the financial covenants contained therein shall be more
restrictive than the financial covenants set forth herein, then the Companies
shall immediately be bound hereunder (without further action) by such more
restrictive financial covenants with the same force and effect as if such
financial

34



--------------------------------------------------------------------------------



 



covenants were written herein. In addition to the foregoing, Borrower shall
provide prompt written notice to Agent of the creation or existence of any
Material Indebtedness Agreement that has such more restrictive provisions, and
shall, within fifteen (15) days thereafter (if requested by Agent), execute and
deliver to Agent an amendment to this Agreement that incorporates such more
restrictive provisions, with such amendment to be in form and substance
satisfactory to Agent.
     Section 5.22. Pari Passu Ranking. The Obligations shall, and Borrower shall
take all necessary action to ensure that the Obligations shall, at all times,
rank at least pari passu in right of payment with all other senior unsecured
Indebtedness of Borrower.
     Section 5.23. Guaranty Under Material Indebtedness Agreement. No Company
shall be or become a Guarantor or primary obligor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement unless such Company shall also
be Borrower or a Guarantor of Payment under this Agreement prior to or
concurrently therewith.
     Section 5.24. Amendment of Organizational Documents. No Company shall amend
its Organizational Documents to change its name or state, province or other
jurisdiction of organization, or otherwise amend its Organizational Documents in
any manner adverse to the Lenders, without the prior written consent of Agent,
which consent shall not be unreasonably withheld or delayed.
     Section 5.25. Further Assurances. Borrower shall, and shall cause each
other Credit Party to, promptly upon request by Agent, or the Required Lenders
through Agent, (a) correct any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments related to the Pledged Securities
as Agent, or the Required Lenders through Agent, may reasonably require from
time to time in order to carry out more effectively the purposes of the Loan
Documents.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
     Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Schedule 6.1
hereto sets forth, as of the Closing Date, each Subsidiary of Borrower (and
whether such Subsidiary is a Dormant Subsidiary), its state (or jurisdiction) of
formation, its registered office (or other similar concept), its relationship to
Borrower, including the percentage of each class of stock or other equity
interest owned by a Company, each Person that owns the stock or other equity
interest of

35



--------------------------------------------------------------------------------



 



each Company, the location of its chief executive office and its principal place
of business. Borrower, directly or indirectly, owns all of the equity interests
of each of its Subsidiaries (excluding directors’ qualifying shares and, in the
case of Non-U.S. Subsidiaries, other nominal amounts of shares held by a Person
other than a Company).
     Section 6.2. Corporate Authority. Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.
     Section 6.3. Compliance with Laws and Contracts. Each Company:
     (a) holds permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance, in all material
respects, with all applicable laws relating thereto;
     (b) is in compliance, in all material respects, with all federal, state,
local, or foreign applicable statutes, rules, regulations, and orders including,
without limitation, those relating to environmental protection, occupational
safety and health, and equal employment practices;
     (c) is not in violation of or in default under any material agreement to
which it is a party or by which its assets are subject or bound;
     (d) has ensured that no Person who owns a controlling interest in a Company
or otherwise controls a Company (other than Borrower) and no executive officer
or director of Borrower is (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, or any other similar lists maintained by OFAC
pursuant to any authorizing statute, executive order or regulation, or (ii) a
Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
executive orders;
     (e) is in compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations; and
     (f) is in compliance with the Patriot Act.

36



--------------------------------------------------------------------------------



 



     Section 6.4. Litigation and Administrative Proceedings. Except as disclosed
on Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of Borrower,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal that could reasonably be expected to have a Material
Adverse Effect, (b) no orders, writs, injunctions, judgments, or decrees of any
court or Governmental Authority to which any Company is a party or by which the
property or assets of any Company are bound that could reasonably be expected to
have a Material Adverse Effect, and (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining that could reasonably be expected to have a Material
Adverse Effect.
     Section 6.5. Title to Assets. Each Company has good title to and ownership
of all property it purports to own, which property is free and clear of all
Liens, except those permitted under Section 5.9 hereof.
     Section 6.6. Liens and Security Interests. On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. No Company
has entered into any contract or agreement (other than a contract or agreement
entered into in connection with the purchase or lease of fixed assets that
prohibits Liens on such fixed assets) that exists on or after the Closing Date
that would prohibit Agent or the Lenders from acquiring a Lien on, or a
collateral assignment of, any of the property or assets of any Company.
     Section 6.7. Tax Returns. All federal, state, provincial and local tax
returns and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed (or extended
as permitted by applicable law) and all taxes, assessments, fees and other
governmental charges that are due and payable have been paid, except as
otherwise permitted herein. The provision for taxes on the books of each Company
is adequate for all years not closed by applicable statutes and for the current
fiscal year.
     Section 6.8. Environmental Laws. Each Company is in material compliance
with all Environmental Laws, including, without limitation, all Environmental
Laws in all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise. No litigation or proceeding
arising under, relating to or in connection with any Environmental Law or
Environmental Permit is pending or, to the best knowledge of each Company,
threatened, against any Company, any real property in which any Company holds or
has held an interest or any past or present operation of any Company. No
material release, threatened release or disposal of hazardous waste, solid waste
or other wastes is occurring, or has occurred (other than those that are
currently being remediated in accordance with Environmental Laws), on, under or
to any real property in which

37



--------------------------------------------------------------------------------



 



any Company holds any interest or performs any of its operations, in violation
of any Environmental Law. As used in this Section 6.8, “litigation or
proceeding” means any demand, claim, notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise.
     Section 6.9. Continued Business. There exists no actual, pending, or, to
Borrower’s knowledge, any threatened termination, cancellation or material
limitation of, or any materially adverse modification or change in the business
relationship of any Company and any customer or supplier, or any group of
customers or suppliers, whose purchases or supplies, individually or in the
aggregate, are material to the business of any Company, and there exists no
present condition or state of facts or circumstances that would have a Material
Adverse Effect or prevent a Company from conducting such business or the
transactions contemplated by this Agreement in substantially the same manner in
which it was previously conducted.
     Section 6.10. Employee Benefits Plans.
     (a) US Employee Benefit Plans. No ERISA Event has occurred or is expected
to occur with respect to an ERISA Plan. Full payment has been made of all
amounts that a Controlled Group member is required, under applicable law or
under the governing documents, to have paid as a contribution to or a benefit
under each ERISA Plan. The liability of each Controlled Group member with
respect to each ERISA Plan has been fully funded based upon reasonable and
proper actuarial assumptions, has been fully insured, or has been fully reserved
for on its financial statements. No changes have occurred or are expected to
occur that would cause a material increase in the cost of providing benefits
under the ERISA Plan. With respect to each ERISA Plan that is intended to be
qualified under Code Section 401(a), (i) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(ii) the ERISA Plan and any associated trust have been amended to comply with
all such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (iii) the ERISA
Plan and any associated trust have received a favorable determination letter
from the Internal Revenue Service stating that the ERISA Plan qualifies under
Code Section 401(a), that the associated trust qualifies under Code Section
501(a) and, if applicable, that any cash or deferred arrangement under the ERISA
Plan qualifies under Code Section 401(k), unless the ERISA Plan was first
adopted at a time for which the above-described “remedial amendment period” has
not yet expired; (iv) the ERISA Plan currently satisfies the requirements of
Code Section 410(b), without regard to any retroactive amendment that may be
made within the above-described “remedial amendment period”; and (v) no
contribution made to the ERISA Plan is subject to an excise tax under Code
Section 4972. With respect to any Pension Plan, the “accumulated benefit
obligation” of Controlled Group members with respect to the Pension Plan (as
determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”) does not exceed the fair market value of
Pension Plan assets.

38



--------------------------------------------------------------------------------



 



     (b) Non-U.S. Pension Plan and Benefit Plans. The Non-U.S. Pension Plans are
duly registered under all applicable laws which require registration. Borrower
and any appropriate Non-U.S. Subsidiaries have complied with and performed all
of its obligations under and in respect of the Non-U.S. Pension Plans and
Non-U.S. Benefit Plans under the terms thereof, any funding agreements and all
applicable laws (including any fiduciary, funding, investment and administration
obligations) except to the extent as would not reasonably be expected to have a
Material Adverse Effect. All employer and employee payments, contributions or
premiums to be remitted, paid to or in respect of each Non-U.S. Pension Plan or
Non-U.S. Benefit Plan have been paid in a timely fashion in accordance with the
terms thereof, any funding agreement and all applicable laws except to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect. There are no outstanding actions or suits concerning the assets
of the Non-U.S. Pension Plans or the Non-U.S. Benefit Plans. Each of the
Non-U.S. Pension Plans is fully funded on an ongoing basis as required by all
laws applicable to such Non-U.S. Pension Plans (using actuarial methods and
assumptions as of the date of the valuations last filed with the applicable
Governmental Authorities and that are consistent with generally accepted
actuarial principles).
     Section 6.11. Consents or Approvals. No consent, approval or authorization
of, or filing, registration or qualification with, any Governmental Authority or
any other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed, except the filing
and recording of financing statements and other documents necessary in order to
perfect the Liens of Agent and the Lenders in the Pledged Securities.
     Section 6.12. Solvency. Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that Borrower has
incurred to Agent and the Lenders. Borrower is not insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to Agent
and the Lenders. Borrower is not engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to Agent and
the Lenders incurred hereunder. Borrower does not intend to, nor does it believe
that it will, incur debts beyond its ability to pay such debts as they mature.
     Section 6.13. Financial Statements. The Consolidated financial statements
of Parent, for the fiscal year ended December 31, 2008, and the unaudited
Consolidated financial statements of Parent for the fiscal quarter ended
September 30, 2009, furnished to Agent and the Lenders, are materially true and
complete, have been prepared in accordance with GAAP, and fairly present the
financial condition of the Companies as of the dates of such financial
statements and the results of their operations for the periods then ending.
Since the dates of such statements, there has been no material adverse change in
the financial condition, properties or business of the Companies taken as a
whole or any material change in the Company’s accounting procedures.
     Section 6.14. Regulations. No Company is engaged principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any

39



--------------------------------------------------------------------------------



 



“margin stock” (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System of the United States of America). Neither the
granting of the Term Loan (or any conversion thereof) nor the use of the
proceeds of the Term Loan will violate, or be inconsistent with, the provisions
of Regulation T, U or X or any other Regulation of such Board of Governors.
     Section 6.15. Material Agreements. Except as disclosed on Schedule 6.15
hereto, as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Securities Exchange Act of 1934, as amended) other than a Company;
(e) management or employment contract or contract for personal services with any
of its Affiliates that is not otherwise terminable at will or on less than
ninety (90) days’ notice without liability; (f) collective bargaining agreement;
or (g) other contract, agreement, understanding, or arrangement with a third
party; that, as to subsections (a) through (g) above, if violated, breached, or
terminated for any reason, would require the future payment of an amount in
excess of Ten Million Dollars ($10,000,000).
     Section 6.16. Intellectual Property. Each Company owns, or has the right to
use, all of the material patents, patent applications, industrial designs,
designs, trademarks, service marks, copyrights and licenses, and rights with
respect to the foregoing necessary for the conduct of its business without any
known conflict with the rights of others.
     Section 6.17. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.
     Section 6.18. Accurate and Complete Statements. Neither the Loan Documents
nor any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by Borrower, there is no known fact
that any Company has not disclosed to Agent and the Lenders that has or is
likely to have a Material Adverse Effect.
     Section 6.19. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness as contemplated herein.
     Section 6.20. Defaults. No Default or Event of Default exists hereunder,
nor will any begin to exist immediately after the execution and delivery hereof.

40



--------------------------------------------------------------------------------



 



ARTICLE VII. EVENTS OF DEFAULT
     Any of the following specified events shall constitute an Event of Default
(each an “Event of Default”):
     Section 7.1. Payments. If (a) the interest on the Term Loan, any fee, or
any other Obligation not listed in subpart (b) hereof, shall not be paid in full
when due and payable or within three Business Days thereafter, or (b) the
principal of the Term Loan shall not be paid in full when due and payable.
     Section 7.2. Special Covenants. If any Company or Credit Party shall fail
or omit to perform and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13 or 5.21
hereof.
     Section 7.3. Other Covenants. If any Company or Credit Party shall fail or
omit to perform and observe any agreement or other provision (other than those
referred to in Section 7.1 or 7.2 hereof) contained or referred to in this
Agreement or any Related Writing that is on such Company’s or Credit Party’s
part, as the case may be, to be complied with, and that Default shall not have
been fully corrected within thirty (30) days after the earlier of (a) any
Financial Officer of such Company becomes aware of the occurrence thereof, or
(b) the giving of written notice thereof to Borrower by Agent or the Required
Lenders that the specified Default is to be remedied.
     Section 7.4. Representations and Warranties. If any representation,
warranty or statement made in or pursuant to this Agreement or any Related
Writing or any other material information furnished by any Company or Credit
Party to Agent or the Lenders, or any thereof, shall be false or erroneous in
any material respect.
     Section 7.5. Cross Default.
     (a) If any Company or Credit Party shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
Material Indebtedness Agreement under which such obligation is created, if the
effect of such default is to allow the acceleration of the maturity of such
Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity.
     (b) If a Default or an Event of Default (as each term is defined in the
Parent Credit Agreement) shall have occurred under the Parent Credit Agreement.
     Section 7.6. Default in Employee, Pension and Benefit Plan Compliance. The
occurrence of one or more ERISA Events or Material Defaults under Applicable
Employee, Pension and Benefit Plans that (a) the Required Lenders determine
could have a Material Adverse Effect, or (b) results in a Lien on any of the
assets of any Company.
     Section 7.7. Change in Control. If any Change in Control shall occur.

41



--------------------------------------------------------------------------------



 



     Section 7.8. Judgments. There is entered against any Company or Credit
Party:
     (a) a final judgment or order for the payment of money by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty
(30) days after the date on which the right to appeal has expired, provided that
the aggregate of all such judgments for all such Companies and Credit Parties,
shall exceed Five Million Dollars ($5,000,000) (less any amount that will be
covered by the proceeds of insurance and is not subject to dispute by the
insurance provider); or
     (b) any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.
     Section 7.9. Material Adverse Change. There shall have occurred any
condition or event that Agent or the Required Lenders determine has or is
reasonably likely to have a Material Adverse Effect.
     Section 7.10. Security. If any Lien granted in this Agreement or any other
Loan Document in favor of Agent, for the benefit of the Lenders, shall be
determined to be (a) void, voidable or invalid, or is subordinated or not
otherwise given the priority contemplated by this Agreement and Borrower (or the
appropriate Credit Party) has failed to promptly execute appropriate documents
to correct such matters, or (b) unperfected as to any material amount of
Collateral (as determined by Agent, in its reasonable discretion) and Borrower
(or the appropriate Credit Party) has failed to promptly execute appropriate
documents to correct such matters.
     Section 7.11. Validity of Loan Documents. If (a) any material provision, in
the sole opinion of Agent, of any Loan Document shall at any time cease to be
valid, binding and enforceable against any Credit Party; (b) the validity,
binding effect or enforceability of any Loan Document against any Credit Party
shall be contested by any Credit Party; (c) any Credit Party shall deny that it
has any or further liability or obligation under any Loan Document; or (d) any
Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Agent and
the Lenders the benefits purported to be created thereby.
     Section 7.12. Solvency. If any Company (other than a Dormant Subsidiary) or
any Credit Party shall (a) except as permitted pursuant to Section 5.12 hereof,
discontinue business; (b) generally not pay its debts as such debts become due;
(c) make a general assignment for the benefit of creditors; (d) apply for or
consent to the appointment of an interim receiver, a receiver, a receiver and
manager, an administrator, sequestrator, monitor, a custodian, a trustee, an
interim trustee, liquidator, agent or other similar official of all or a
substantial part of its assets or of such

42



--------------------------------------------------------------------------------



 



Company or Credit Party; (e) be adjudicated a debtor or insolvent or have
entered against it an order for relief under the Bankruptcy Code, or under any
other bankruptcy insolvency, liquidation, winding-up, corporate or similar
statute or law, foreign, federal, state or provincial, in any applicable
jurisdiction, now or hereafter existing, as any of the foregoing may be amended
from time to time, or other applicable statute for jurisdictions outside of the
United States, as the case may be; (f) file a voluntary petition under the
Bankruptcy Code or seek relief under any bankruptcy or insolvency or analogous
law in any jurisdiction outside of the United States, or file a proposal or
notice of intention to file such petition; (g) have an involuntary proceeding
under the Bankruptcy Code filed against it and the same shall not be
controverted within twenty (20) days, or shall continue undismissed for a period
of sixty (60) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors; (i)
suffer or permit to continue unstayed and in effect for sixty (60) consecutive
days any judgment, decree or order entered by a court of competent jurisdiction,
that approves a petition or an application or a proposal seeking its
reorganization or appoints an interim receiver, a receiver and manager, an
administrator, custodian, trustee, interim trustee or liquidator of all or a
substantial part of its assets, or of such Company or Credit Party; (j) have an
administrative receiver appointed over the whole or substantially the whole of
its assets, or of such Company or Credit Party; (k) have assets, the value of
which is less than its liabilities; or (l) have a moratorium declared in respect
of any of its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction.
ARTICLE VIII. REMEDIES UPON DEFAULT
     Notwithstanding any contrary provision or inference herein or elsewhere:
     Section 8.1. Optional Defaults. If any Event of Default referred to in
Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10 or 7.11 hereof shall
occur, Agent may, with the consent of the Required Lenders, and shall, at the
written request of the Required Lenders, give written notice to Borrower to
accelerate the maturity of all of the Obligations (if the Obligations are not
already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by Borrower.
     Section 8.2. Automatic Defaults. If any Event of Default referred to in
Section 7.12 hereof shall occur the principal of and interest then outstanding
on the Term Loan, and all of the other Obligations, shall thereupon become and
thereafter be immediately due and payable in full (if the Obligations are not
already due and payable), all without any presentment, demand or notice of any
kind, which are hereby waived by Borrower.
     Section 8.3. Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or

43



--------------------------------------------------------------------------------



 



8.2 hereof, each Lender shall have the right at any time to set off against, and
to appropriate and apply toward the payment of, any and all of the Obligations
then owing by Borrower or a Guarantor of Payment to such Lender (including,
without limitation, any participation purchased or to be purchased pursuant to
Section 8.4 hereof), whether or not the same shall then have matured, any and
all deposit (general or special) balances and all other indebtedness then held
or owing by such Lender (including, without limitation, by branches and agencies
or any affiliate of such Lender, wherever located) to or for the credit or
account of Borrower or any Guarantor of Payment, all without notice to or demand
upon Borrower or any other Person, all such notices and demands being hereby
expressly waived by Borrower.
     Section 8.4. Equalization Provisions. Each Lender agrees with the other
Lenders that, if it at any time shall obtain any Advantage over the other
Lenders, or any thereof, in respect of the Obligations (except under Article III
hereof), such Lender shall purchase from the other Lenders, for cash and at par,
such additional participation in the Obligations as shall be necessary to
nullify the Advantage. If any such Advantage resulting in the purchase of an
additional participation as aforesaid shall be recovered in whole or in part
from the Lender receiving the Advantage, each such purchase shall be rescinded,
and the purchase price restored (but without interest unless the Lender
receiving the Advantage is required to pay interest on the Advantage to the
Person recovering the Advantage from such Lender) ratably to the extent of the
recovery. Each Lender further agrees with the other Lenders that, if it at any
time shall receive any payment for or on behalf of Borrower on any Indebtedness
owing by Borrower to that Lender (whether by voluntary payment, by realization
upon security, by reason of offset of any deposit or other Indebtedness, by
counterclaim or cross-action, by enforcement of any right under any Loan
Document, or otherwise), it shall apply such payment first to any and all
Indebtedness owing by Borrower to that Lender pursuant to this Agreement
(including, without limitation, any participation purchased or to be purchased
pursuant to this Section 8.4 or any other section of this Agreement). Each
Credit Party agrees that any Lender so purchasing a participation from the other
Lenders, or any thereof, pursuant to this Section 8.4 may exercise all of its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
     Section 8.5. Other Remedies. The remedies in this Article VIII are in
addition to, not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be entitled.
Agent shall exercise the rights under this Article VIII and all other collection
efforts on behalf of the Lenders and no Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.
     Section 8.6. Application of Proceeds.
     (a) Payments Prior to Exercise of Remedies. Prior to the exercise by Agent,
on behalf of the Lenders, of remedies under this Agreement or the other Loan
Documents, all monies received by Agent shall be applied, unless otherwise
required by the terms of the other Loan Documents or by applicable law, to the
Term Loan (provided that Agent shall have the right at all times to apply any
payment received from Borrower first to the payment of all obligations (to the
extent not paid by Borrower) incurred by Agent pursuant to Section 10.5 hereof
and to the payment of Related Expenses).

44



--------------------------------------------------------------------------------



 



     (b) Payments Subsequent to Exercise of Remedies. After the exercise by
Agent or the Required Lenders of remedies under this Agreement or the other Loan
Documents, all monies received by Agent shall be applied, unless otherwise
required by the terms of the other Loan Documents or by applicable law, as
follows:
     (i) first, to the payment of all obligations (to the extent not paid by
Borrower) incurred by Agent pursuant to Section 10.5 hereof and to the payment
of Related Expenses;
     (ii) second, to the payment pro rata of (A) interest then accrued and
payable on the Term Loan, and (B) any fees then accrued and payable to Agent;
     (iii) third:
     (A) with respect to monies received from the liquidation of the Collateral,
for payment of (1) principal outstanding on the Loans and the Letter of Credit
Exposure, on a pro rata basis to the Lenders, based upon each such Lender’s
Commitment Percentage, provided that the amounts payable in respect of the
Letter of Credit Exposure shall be held and applied by Agent as security for the
reimbursement obligations in respect thereof, and, if any Letter of Credit shall
expire without being drawn, then the amount with respect to such Letter of
Credit shall be distributed to the Lenders, on a pro rata basis based on such
Lender’s Commitment Percentage, and (2) the Indebtedness under any Hedge
Agreement with a Lender, such amount to be based upon the net termination
obligation of Borrower under such Hedge Agreement; with such payment to be pro
rata among subparts (1) and (2) hereof, based upon the Collateral Percentage of
each such subpart (as used herein, the “Collateral Percentage” for subparts
(1) and (2) hereof (each a “Subpart”) means that percentage determined by
dividing the amount of the applicable Subpart by the aggregate amount of all
Subparts combined, as in effect on the last day of the Commitment Period); and
     (B) with respect to all other monies received by Agent, for payment of
principal outstanding on the Loans and the Letter of Credit Exposure, on a pro
rata basis to the Lenders, based upon each such Lender’s Commitment Percentage,
provided that the amounts payable in respect of the Letter of Credit Exposure
shall be held and applied by Agent as security for the reimbursement obligations
in respect thereof, and, if any Letter of Credit shall expire without being
drawn, then the amount with respect to such Letter of Credit shall be
distributed to the Lenders, on a pro rata basis based on such Lender’s
Commitment Percentage; and
     (iv) finally, any remaining surplus after all of the Secured Obligations
have been paid in full, to Borrower or to whomsoever shall be lawfully entitled
thereto.

45



--------------------------------------------------------------------------------



 



ARTICLE IX. THE AGENT
     The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for
the Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:
     Section 9.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall
(a) be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of Borrower or any
other Company, or the financial condition of Borrower or any other Company, or
(c) be liable to any of the Companies for consequential damages resulting from
any breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Term Loan or any of the Loan
Documents. Notwithstanding any provision to the contrary contained in this
Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender or participant, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
     Section 9.2. Note Holders. Agent may treat the payee of any Term Note as
the holder thereof (or, if there is no Term Note, the holder of the interest as
reflected on the books and records of Agent) until written notice of transfer
shall have been filed with Agent, signed by such payee and in form satisfactory
to Agent.
     Section 9.3. Consultation With Counsel. Agent may consult with legal
counsel selected by Agent and shall not be liable for any action taken or
suffered in good faith by Agent in accordance with the opinion of such counsel.
     Section 9.4. Documents. Agent shall not be under any duty to examine into
or pass upon the validity, effectiveness, genuineness or value of any Loan
Document or any other Related Writing furnished pursuant hereto or in connection
herewith or the value of any collateral obtained hereunder, and Agent shall be
entitled to assume that the same are valid, effective and genuine and what they
purport to be.

46



--------------------------------------------------------------------------------



 



     Section 9.5. Agent and Affiliates. KeyBank and its affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not Agent hereunder and without notice to or
consent of any Lender. Each Lender acknowledges that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding any
Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to other Lenders. With respect to the Term Loan, KeyBank and its affiliates
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though KeyBank were not Agent, and the terms
“Lender” and “Lenders” include KeyBank and its affiliates, to the extent
applicable, in their individual capacities.
     Section 9.6. Knowledge or Notice of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless Agent has received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that Agent receives such a
notice, Agent shall give notice thereof to the Lenders. Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable, in its discretion, for the protection of the
interests of the Lenders.
     Section 9.7. Action by Agent. Subject to the other terms and conditions
hereof, so long as Agent shall be entitled, pursuant to Section 9.6 hereof, to
assume that no Default or Event of Default shall have occurred and be
continuing, Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights that may be vested in it by,
or with respect to taking or refraining from taking any action or actions that
it may be able to take under or in respect of, this Agreement. Agent shall incur
no liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent’s acting or refraining from acting
hereunder in accordance with the instructions of the Required Lenders.
     Section 9.8. Release of Guarantor of Payment or Pledge of Stock. In the
event of a merger, sale of assets or other transaction permitted pursuant to
Section 5.12 hereof and so long as there is no Default or Event of Default
existing, Agent, at the request and expense of Borrower, is hereby authorized by
the Lenders to release, in connection therewith, one or more Guarantors of
Payment or pledge of stock, as appropriate, upon the written request of
Borrower.

47



--------------------------------------------------------------------------------



 



     Section 9.9. Delegation of Duties. Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.
     Section 9.10. Indemnification of Agent. The Lenders agree to indemnify
Agent (to the extent not reimbursed by Borrower) ratably, according to their
respective Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees and expenses) or disbursements of any kind
or nature whatsoever that may be imposed on, incurred by or asserted against
Agent in its capacity as agent in any way relating to or arising out of this
Agreement or any Loan Document or any action taken or omitted by Agent with
respect to this Agreement or any Loan Document, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements resulting from Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction, or from
any action taken or omitted by Agent in any capacity other than as agent under
this Agreement or any other Loan Document. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.10. The
undertaking in this Section 9.10 shall survive repayment of the Term Loan,
cancellation of the Term Notes, if any, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the agent.
     Section 9.11. Successor Agent. Agent may resign as agent hereunder by
giving not fewer than thirty (30) days prior written notice to Borrower and the
Lenders. If Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders (with the consent of Borrower so long as an Event of Default does not
exist and which consent shall not be unreasonably withheld), or (b) if a
successor agent shall not be so appointed and approved within the thirty
(30) day period following Agent’s notice to the Lenders of its resignation, then
Agent shall appoint a successor agent that shall serve as agent until such time
as the Required Lenders appoint a successor agent. Upon its appointment, such
successor agent shall succeed to the rights, powers and duties as agent, and the
term “Agent” means such successor effective upon its appointment, and the former
agent’s rights, powers and duties as agent shall be terminated without any other
or further act or deed on the part of such former agent or any of the parties to
this Agreement.
     Section 9.12. Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, (a) Agent (irrespective of whether the principal of the Term
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise, to (i) file and prove a claim for the whole amount of the principal
and interest owing and unpaid in

48



--------------------------------------------------------------------------------



 



respect of the Term Loan, and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and Agent and
their respective agents and counsel and all other amounts due the Lenders and
Agent) allowed in such judicial proceedings, and (ii) collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to Agent
and, in the event that Agent shall consent to the making of such payments
directly to the Lenders, to pay to Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agent and its agents and
counsel, and any other amounts due Agent. Nothing contained herein shall be
deemed to authorize Agent to authorize or consent to or accept or adopt on
behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.
     Section 9.13. No Reliance on Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s or its affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other anti-terrorism law, including any programs involving any of the
following items relating to or in connection with Borrower, its Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.
ARTICLE X. MISCELLANEOUS
     Section 10.1. Lenders’ Independent Investigation. Each Lender, by its
signature to this Agreement, acknowledges and agrees that Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between
Agent and such Lender. Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Companies in connection with the
extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter. Each Lender further represents
that it has reviewed each of the Loan Documents.

49



--------------------------------------------------------------------------------



 



     Section 10.2. No Waiver; Cumulative Remedies. No omission or course of
dealing on the part of Agent, any Lender or the holder of any Term Note (or, if
there is no Term Note, the holder of the interest as reflected on the books and
records of Agent) in exercising any right, power or remedy hereunder or under
any of the Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
hereunder or under any of the Loan Documents. The remedies herein provided are
cumulative and in addition to any other rights, powers or privileges held under
any of the Loan Documents or by operation of law, by contract or otherwise.
     Section 10.3. Amendments, Waivers and Consents.
     (a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
     (b) Exceptions to the General Rule. Notwithstanding the provisions of
subsection (a) of this Section 10.3:
     (i) Requirements. Subject to subpart (ii) below, no amendment,
modification, waiver or consent shall (A) extend or increase any Lender’s
portion of the Term Loan without the written consent of such Lender, (B) extend
the date scheduled for payment of any principal (excluding mandatory
prepayments) of or interest on the Term Loan without the written consent of each
Lender directly affected thereby, (C) reduce the principal amount of the Term
Loan or the stated rate of interest thereon (provided that the institution of
the Default Rate or post default interest and a subsequent removal of the
Default Rate or post default interest shall not constitute a decrease in
interest rate pursuant to this Section 10.3), without the consent of each Lender
directly affected thereby (except for periodic adjustments of interest rates
resulting from a change in the Applicable Margin as provided for in this
Agreement), (D) change any percentage voting requirement, voting rights, or the
Required Lenders definition in this Agreement without the unanimous consent of
the Lenders, (E) release Borrower or any Guarantor of Payment except in
connection with a merger or sale of assets permitted pursuant to Section 5.12
hereof without the unanimous consent of the Lenders, (F) release all or
substantially all of the Collateral, securing the Secured Obligations, except as
specifically permitted hereunder, without the unanimous consent of the Lenders
or (G) amend this Section 10.3 or Section 8.5 or 8.7 hereof without the
unanimous consent of the Lenders.
     (ii) Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting Agent in its capacity as such shall be amended, modified or
waived without the consent of Agent.
     (c) Replacement of Non-Consenting Lender. If, in connection with any
proposed amendment, waiver or consent hereunder, (i) the consent of all Lenders
is required, but only the consent of Required Lenders is obtained, or (ii) the
consent of Required Lenders is required, but

50



--------------------------------------------------------------------------------



 



the consent of the Required Lenders is not obtained (any Lender withholding
consent as described in subsections (a), (b) and (c) hereof being referred to as
a “Non-Consenting Lender”), then, so long as Agent is not the Non-Consenting
Lender, Agent may, at the sole expense of Borrower, upon notice to such
Non-Consenting Lender and Borrower, require such Non-Consenting Lender to assign
and delegate, without recourse (in accordance with the restrictions contained in
Section 10.10 hereof) all of its interests, rights and obligations under this
Agreement to an Eligible Transferee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that such Non-Consenting Lender shall have received payment of an amount equal
to the outstanding principal of its portion of the Term Loan, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from such
Eligible Transferee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts, including any
breakage compensation under Article III hereof).
     (d) Generally. Notice of amendments, waivers or consents ratified by the
Lenders hereunder shall be forwarded by Agent to all of the Lenders. Each Lender
or other holder of a Term Note, or if there is no Term Note, the holder of the
interest as reflected on the books and records of Agent (or interest in the Term
Loan) shall be bound by any amendment, waiver or consent obtained as authorized
by this Section 10.3, regardless of its failure to agree thereto.
     Section 10.4. Notices. All notices, requests, demands and other
communications provided for hereunder shall be in writing and, if to Borrower,
mailed or delivered to it, addressed to it at the address specified on the
signature pages of this Agreement, if to a Lender, mailed or delivered to it,
addressed to the address of such Lender specified on the signature pages of this
Agreement, or, as to each party, at such other address as shall be designated by
such party in a written notice to each of the other parties. All notices,
statements, requests, demands and other communications provided for hereunder
shall be given by overnight delivery or first class mail with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt (if received during a Business Day, otherwise
the following Business Day). All notices hereunder shall not be effective until
received. For purposes of Article II hereof, Agent shall be entitled to rely on
telephonic instructions from any person that Agent in good faith believes is an
Authorized Officer and Borrower shall hold Agent and each Lender harmless from
any loss, cost or expense resulting from any such reliance.
     Section 10.5. Costs, Expenses and Taxes. Borrower agrees to pay on demand
all reasonable costs and expenses of Agent and all Related Expenses, including
but not limited to (a) syndication, administration, travel and out-of-pocket
expenses, including but not limited to attorneys’ fees and expenses, of Agent in
connection with the preparation, negotiation and closing of the Loan Documents
and the administration of the Loan Documents, and the collection and
disbursement of all funds hereunder and the other instruments and documents to
be delivered hereunder, (b) extraordinary expenses of Agent in connection with
the administration of the Loan Documents and the other instruments and documents
to be delivered hereunder, and (c) the reasonable fees and out-of-pocket
expenses of special counsel for Agent, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto. Borrower also agrees to pay on demand all costs and expenses (including
Related Expenses) of Agent and the Lenders, including reasonable attorneys’ fees
and

51



--------------------------------------------------------------------------------



 



expenses, in connection with the restructuring or enforcement of the
Obligations, this Agreement or any Related Writing. In addition, Borrower shall
pay any and all stamp, transfer, documentary and other taxes, assessments,
charges and fees payable or determined to be payable in connection with the
execution and delivery of the Loan Documents, and the other instruments and
documents to be delivered hereunder, and agrees to hold Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or failure to pay such taxes or fees. All obligations
provided for in this Section 10.5 shall survive any termination of this
Agreement.
     Section 10.6. Indemnification. Borrower agrees to defend, indemnify and
hold harmless Agent and the Lenders (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
or any Lender in connection with any investigative, administrative or judicial
proceeding (whether or not such Lender or Agent shall be designated a party
thereto) or any other claim by any Person relating to or arising out of any Loan
Document or any actual or proposed use of proceeds of the Term Loan or any of
the Obligations, or any activities of any Company or its Affiliates; provided
that no Lender nor Agent shall have the right to be indemnified under this
Section 10.6 for its own gross negligence or willful misconduct as determined by
a court of competent jurisdiction. All obligations provided for in this
Section 10.6 shall survive any termination of this Agreement.
     Section 10.7. Obligations Several; No Fiduciary Obligations. The
obligations of the Lenders hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by Agent or the Lenders pursuant
hereto shall be deemed to constitute Agent or the Lenders a partnership,
association, joint venture or other entity. No default by any Lender hereunder
shall excuse the other Lenders from any obligation under this Agreement; but no
Lender shall have or acquire any additional obligation of any kind by reason of
such default. The relationship between Borrower and the Lenders with respect to
the Loan Documents and the Related Writings is and shall be solely that of
debtor and creditors, respectively, and neither Agent nor any Lender shall have
any fiduciary obligation toward any Credit Party with respect to any such
documents or the transactions contemplated thereby.
     Section 10.8. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts and by facsimile signature, each of which counterparts when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
     Section 10.9. Binding Effect; Borrower’s Assignment. This Agreement shall
become effective when it shall have been executed by Borrower, Agent and each
Lender and thereafter shall be binding upon and inure to the benefit of
Borrower, Agent and each of the Lenders and their respective successors and
assigns, except that Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Agent and
all of the Lenders.
     Section 10.10. Lender Assignments.

52



--------------------------------------------------------------------------------



 



     (a) Assignments of Commitments. Each Lender shall have the right at any
time or times to assign to an Eligible Transferee (other than to a Lender that
shall not be in compliance with this Agreement), without recourse, all or a
percentage of all of the following: (i) such Lender’s portion of the Term Loan,
(ii) such Lender’s Term Note, and (iii) such Lender’s interest in any
participation purchased pursuant to Section 8.5 hereof.
     (b) Prior Consent. No assignment may be consummated pursuant to this
Section 10.10 without the prior written consent of Borrower and Agent (other
than an assignment by any Lender to any affiliate of such Lender which affiliate
is an Eligible Transferee and either wholly-owned by a Lender or is wholly-owned
by a Person that wholly owns, either directly or indirectly, such Lender, or to
another Lender), which consent of Borrower and Agent shall not be unreasonably
withheld; provided that the consent of Borrower shall not be required if, at the
time of the proposed assignment, any Default or Event of Default shall then
exist. Anything herein to the contrary notwithstanding, any Lender may at any
time make a collateral assignment of all or any portion of its rights under the
Loan Documents to a Federal Reserve Bank, and no such assignment shall release
such assigning Lender from its obligations hereunder.
     (c) Minimum Amount. Each such assignment shall be in a minimum amount of
the lesser of Five Million Dollars ($5,000,000) of the assignor’s portion of the
Term Loan and interest herein or the entire amount of the assignor’s portion of
the Term Loan and interest herein.
     (d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to Agent,
for its own account, an administrative fee of Three Thousand Five Hundred
Dollars ($3,500).
     (e) Assignment Agreement. Unless the assignment shall be due to merger of
the assignor or a collateral assignment for regulatory purposes, the assignor
shall (i) cause the assignee to execute and deliver to Borrower and Agent an
Assignment Agreement, and (ii) execute and deliver, or cause the assignee to
execute and deliver, as the case may be, to Agent such additional amendments,
assurances and other writings as Agent may reasonably require.
     (f) Non-U.S. Assignee. If the assignment is to be made to an assignee that
is organized under the laws of any jurisdiction other than the United States or
any state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, Agent and
Borrower) that under applicable law and treaties no taxes will be required to be
withheld by Agent, Borrower or the assignor with respect to any payments to be
made to such assignee in respect of the Term Loan hereunder, (ii) to furnish to
the assignor Lender (and, in the case of any assignee registered in the Register
(as defined below), Agent and Borrower) either U.S. Internal Revenue Service
Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN, as applicable (wherein
such assignee claims entitlement to complete exemption from U.S. federal
withholding tax on all payments hereunder), and (iii) to agree (for the benefit
of the assignor, Agent and Borrower) to provide to the assignor Lender (and, in
the case of any assignee

53



--------------------------------------------------------------------------------



 



registered in the Register, to Agent and Borrower) a new Form W-8ECI or Form
W-8BEN, as applicable, upon the expiration or obsolescence of any previously
delivered form and comparable statements in accordance with applicable U.S. laws
and regulations and amendments duly executed and completed by such assignee, and
to comply from time to time with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.
     (g) Deliveries by Borrower. Upon satisfaction of all applicable
requirements specified in subsections (a) through (f) above, Borrower shall
execute and deliver (i) to Agent, the assignor and the assignee, any consent or
release (of all or a portion of the obligations of the assignor) required to be
delivered by Borrower in connection with the Assignment Agreement, and (ii) to
the assignee, if requested, and the assignor, if applicable, an appropriate Term
Note or Term Notes. After delivery of the new Term Note or Term Notes, the
assignor’s Term Note or Term Notes, if any, being replaced shall be returned to
Borrower marked “replaced”.
     (h) Effect of Assignment. Upon satisfaction of all applicable requirements
set forth in subsections (a) through (g) above, and any other condition
contained in this Section 10.10, (i) the assignee shall become and thereafter be
deemed to be a “Lender” for the purposes of this Agreement, (ii) the assignor
shall be released from its obligations hereunder to the extent that its interest
has been assigned, (iii) in the event that the assignor’s entire interest has
been assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.
     (i) Agent to Maintain Register. Agent shall maintain at the address for
notices referred to in Section 10.4 hereof a copy of each Assignment Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders, and principal amount of the Term Loan owing to,
each Lender from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and Borrower, Agent and the Lenders may treat
each Person whose name is recorded in the Register as the owner of the Term Loan
recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice.
     Section 10.11. Sale of Participations. Any Lender may, in the ordinary
course of its commercial banking business and in accordance with applicable law,
at any time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Term Loan and participations owing to it and the Term Note, if
any, held by it); provided that:
     (a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;
     (b) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;

54



--------------------------------------------------------------------------------



 



     (c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;
     (d) such Participant shall be bound by the provisions of Section 8.5
hereof, and the Lender selling such participation shall obtain from such
Participant a written confirmation of its agreement to be so bound; and
     (e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:
     (i) increase the portion of the participation amount of any Participant
over the amount thereof then in effect, without the written consent of each
Participant affected thereby; or
     (ii) reduce the principal amount of or extend the time for any payment of
principal of the Term Loan, or reduce the rate of interest or extend the time
for payment of interest on the Term Loan, or reduce the commitment fee, without
the written consent of each Participant affected thereby.
Borrower agrees that any Lender that sells participations pursuant to this
Section 10.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of Borrower
shall not increase as a result of such transfer and Borrower shall have no
obligation to any Participant.
     Section 10.12. Patriot Act Notice. Each Lender and Agent (for itself and
not on behalf of any other party) hereby notifies the Credit Parties that,
pursuant to the requirements of the Patriot Act, such Lender and Agent are
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of each of the Credit
Parties and other information that will allow such Lender or Agent, as
applicable, to identify the Credit Parties in accordance with the Patriot Act.
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by Agent or a Lender in order
to assist Agent or such Lender in maintaining compliance with the Patriot Act.
     Section 10.13. Severability of Provisions; Captions; Attachments. Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. The several captions to sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

55



--------------------------------------------------------------------------------



 



     Section 10.14. Investment Purpose. Each of the Lenders represents and
warrants to Borrower that it is entering into this Agreement with the present
intention of acquiring any Term Note issued pursuant hereto (or, if there is no
Term Note, the interest as reflected on the books and records of Agent) for
investment purposes only and not for the purpose of distribution or resale, it
being understood, however, that each Lender shall at all times retain full
control over the disposition of its assets.
     Section 10.15. Entire Agreement. This Agreement, any Term Note and any
other Loan Document or other agreement, document or instrument attached hereto
or executed on or as of the Closing Date integrate all of the terms and
conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and prior writings with respect to the subject
matter hereof.
     Section 10.16. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, Agent or any other Person against Agent, or any other
Lender or the affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and Borrower, each Lender, Agent hereby, to the fullest extent
permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor.
     Section 10.17. No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by Agent or any Lender with respect
to the transactions contemplated by the Loan Documents shall have the right to
act exclusively in the interest of Agent or such Lender, as the case may be, and
shall have no duty of disclosure, duty of loyalty, duty of care, or other duty
or obligation of any type or nature whatsoever to Borrower, any other Companies,
or to any other Person, with respect to any matters within the scope of such
representation or related to their activities in connection with such
representation. Borrower agrees, on behalf of itself and its Subsidiaries, not
to assert any claim or counterclaim against any such persons with regard to such
matters, all such claims and counterclaims, now existing or hereafter arising,
whether known or unknown, foreseen or unforeseeable, being hereby waived,
released and forever discharged.
     Section 10.18. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

56



--------------------------------------------------------------------------------



 



     Section 10.19. Currency.
     (a) Currency Equivalent Generally. For the purposes of making valuations or
computations under this Agreement (but not for the purposes of the preparation
of any financial statements delivered pursuant hereto), unless expressly
provided otherwise, where a reference is made to a dollar amount the amount is
to be considered as the amount in Dollars and, therefor, each other currency
shall be converted into the Dollar Equivalent.
     (b) Judgment Currency. If Agent, on behalf of the Lenders, or any other
holder of the Obligations (the “Applicable Creditor”) obtains a judgment or
judgments against any Credit Party in respect of any sum adjudged to be due to
Agent or the Lenders hereunder or under the Term Notes (the “Judgment Amount”)
in a currency (the “Judgment Currency”) other than the currency (the “Original
Currency”) in which such sum is stated to be due hereunder, the obligations of
such Credit Party in connection with such judgment shall be discharged only to
the extent that, on the Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, such
Applicable Creditor may, in accordance with the normal banking procedures in the
relevant jurisdiction, purchase the Original Currency with the Judgment
Currency; if the amount of Original Currency so purchased is less than the
amount of Original Currency that could have been purchased with the Judgment
Amount on the date or dates the Judgment Amount (excluding the portion of the
Judgment Amount that has accrued as a result of the failure of such Credit Party
to pay the sum originally due hereunder when it was originally due and owing to
Agent or the Lenders hereunder) was originally due and owing to Agent or the
Lenders hereunder (the “Original Due Date”) (the “Loss”), such Credit Party
agrees as a separate obligation and notwithstanding any such judgment, to
indemnify Agent or such Lender, as the case may be, against such Loss, and if
the amount of Original Currency so purchased exceeds the amount of Original
Currency that could have been purchased with the Judgment Amount on the Original
Due Date, Agent or such Lender agrees to remit such excess to such Credit Party.
For purposes of determining the equivalent in one currency of another currency
as provided in this Section 10.19, such amount shall include any premium and
costs payable in connection with the conversion into or from any currency. The
obligations of Borrower contained in this Section 10.19 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.
     Section 10.20. Governing Law; Submission to Jurisdiction.
     (a) Governing Law. This Agreement, each of the Term Notes and any Related
Writing (except as otherwise set forth in any Loan Document executed by a
Non-U.S. Subsidiary) shall be governed by and construed in accordance with the
laws of the State of Ohio and the respective rights and obligations of Borrower,
Agent, and the Lenders shall be governed by Ohio law, without regard to
principles of conflicts of laws.
     (b) Submission to Jurisdiction. Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any Related Writing (except as otherwise set
forth in any Loan Document executed by a Non-U.S. Subsidiary), and Borrower
hereby irrevocably agrees that all claims in respect of such action or

57



--------------------------------------------------------------------------------



 



proceeding may be heard and determined in such Ohio state or federal court.
Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection it may now or hereafter
have to the laying of venue in any action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Borrower agrees that a final, non-appealable judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
[Remainder of page left intentionally blank]

58



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, BORROWER, AGENT AND EACH
LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement as of the date first set forth above.

              Address:   c/o Sykes Enterprises, Incorporated   SYKES
(BERMUDA) HOLDINGS LIMITED
 
  400 N. Ashley Dr., Suite 2800        
 
  Tampa, Florida 33602   By:   /s/ W. Michael Kipphut
 
                Attn: Chief Financial Officer       W. Michael Kipphut          
  President
 
            Address:   127 Public Square   KEYBANK NATIONAL ASSOCIATION,    
Cleveland, Ohio 44114-1306
Attn: Institutional Bank        as Agent and as a Lender



             
 
      By:   /s/ Jennifer O’Brien
 
                        Jennifer O’Brien             Vice President

Signature Page to
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
COMMITMENTS OF LENDERS

                                  TERM LOAN         COMMITMENT   COMMITMENT    
LENDERS   PERCENTAGE   AMOUNT   MAXIMUM AMOUNT
KeyBank National Association
    100 %   $ 75,000,000     $ 75,000,000    
Total Commitment Amount
    100 %   $ 75,000,000     $ 75,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
GUARANTORS OF PAYMENT
Sykes Enterprises, Incorporated, a Florida corporation

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
PLEDGED SECURITIES

                                                      Certificate   Ownership
Name of Subsidiary   Jurisdiction   Shares   Number   Percentage
Sykes Offshore Holdings Limited
  Bermuda     780,000       2       65 %*

 

*   100% of non-voting shares and equity interests and 65% of voting shares or
equity interest constitute Pledged Securities

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
TERM NOTE
$                     
December 11, 2009
     FOR VALUE RECEIVED, the undersigned, SYKES (BERMUDA) HOLDINGS LIMITED, a
Bermuda exempted company (“Borrower”), promises to pay to the order of
[                    ] (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114-1306 the principal sum of
                                                                
                                                             
                                                                       
            DOLLARS
in lawful money of the United States of America in consecutive principal
payments as set forth in the Credit Agreement (as hereinafter defined).
     As used herein, “Credit Agreement” means the Credit Agreement dated as of
December 11, 2009, among Borrower, the Lenders, as defined therein, and KeyBank
National Association, as the lead arranger, sole book runner and administrative
agent for the Lenders (“Agent”), as the same may from time to time be amended,
restated or otherwise modified. Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.
     Borrower also promises to pay interest on the unpaid principal amount of
the Term Loan from time to time outstanding, from the date of the Term Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.2(a) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.2(a); provided that interest on any principal portion that is not paid
when due shall be payable on demand.
     The portions of the principal sum hereof from time to time representing
Base Rate Interest Segments and Eurodollar Interest Segments, interest owing
thereon, and payments of principal and interest of any thereof, shall be shown
on the records of Lender by such method as Lender may generally employ; provided
that failure to make any such entry shall in no way detract from the obligations
of Borrower under this Note.
     If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.
     This Note is one of the Term Notes referred to in the Credit Agreement and
is entitled to the benefits thereof. Reference is made to the Credit Agreement
for a description of the right of the undersigned to anticipate payments hereof,
the right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

E-1



--------------------------------------------------------------------------------



 



     Except as expressly provided in the Credit Agreement, Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.
     JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

              SYKES (BERMUDA) HOLDINGS LIMITED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

E-2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
NOTICE OF INTEREST SEGMENT SELECTION
[Date]                     , 20                     
KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-0616
Attention: Institutional Bank
Ladies and Gentlemen:
     The undersigned, Sykes (Bermuda) Holdings Limited, a Bermuda exempted
company (“Borrower”), refers to the Credit Agreement, dated as of December 11,
2009 (“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, the Lenders, as defined in the Credit
Agreement, and KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book
runner and administrative agent for the Lenders (“Agent”) and hereby gives you
notice, pursuant to Section 2.4 of the Credit Agreement that Borrower hereby
requests an Interest Segment under the Credit Agreement, and in connection
therewith sets forth below the information relating to each selection (the
“Proposed Interest Segment”) as required by Section 2.4 of the Credit Agreement:

  (a)   The Business Day of the Proposed Interest Segment is
                    , 20___.     (b)   The amount of the Proposed Interest
Segment is $                     .     (c)   The Proposed Interest Segment is to
be a Base Rate Interest Segment                     / Eurodollar Interest
Segment                     /. (Check one.)     (d)   If the Proposed Interest
Segment is a Eurodollar Interest Segment, the Interest Period requested is: one
month ___, two months ___, three months ___. (Check one.)

The undersigned hereby certifies on behalf of Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Interest Segment:
     (i) the representations and warranties contained in each Loan Document are
true and correct in all material respects, before and after giving effect to the
Proposed Interest Segment and the application of the proceeds therefrom, as
though made on and as of such date;

E-3



--------------------------------------------------------------------------------



 



     (ii) no event has occurred and is continuing, or would result from such
Proposed Interest Segment, or the application of proceeds therefrom, that
constitutes a Default or Event of Default; and
     (iii) the conditions set forth in Section 2.4 and Article IV of the Credit
Agreement have been satisfied.

              SYKES (BERMUDA) HOLDINGS LIMITED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

E-4



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
COMPLIANCE CERTIFICATE
For [Fiscal Quarter] [month] ended                     
THE UNDERSIGNED HEREBY CERTIFIES THAT:
     (1) I am the duly elected President or Chief Financial Officer of Sykes
(Bermuda) Holdings Limited, a Bermuda exempted company (“Borrower”);
     (2) I am familiar with the terms of that certain Credit Agreement, dated as
of December 11, 2009, among Borrower, the lenders from time to time named on
Schedule 1 thereto (together with their respective successors and assigns,
collectively, the “Lenders”), as defined in the Credit Agreement, and KEYBANK
NATIONAL ASSOCIATION as Agent (as the same may from time to time be amended,
restated or otherwise modified, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), and the terms of the other Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of Borrower and
its Subsidiaries during the accounting period covered by the attached financial
statements;
     (3) The review described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event that constitutes
or constituted a Default or Event of Default, at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate;
     (4) The representations and warranties made by Borrower contained in each
Loan Document are true and correct in all material respects as though made on
and as of the date hereof; and
     (5) Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.
     IN WITNESS WHEREOF, I have signed this certificate the ___day of
                    , 20___.

              SYKES (BERMUDA) HOLDINGS LIMITED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

E-5



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT
     This Assignment and Acceptance Agreement (this “Assignment Agreement”)
between                      (the “Assignor”) and                      (the
“Assignee”) is dated as of                     , 20__. The parties hereto agree
as follows:
     1. Preliminary Statement. Assignor is a party to a Credit Agreement, dated
as of December 11, 2009 (as the same may from time to time be amended, restated
or otherwise modified, the “Credit Agreement”), among SYKES (BERMUDA) HOLDINGS
LIMITED, a Bermuda exempted company (“Borrower”), the lenders named on
Schedule 1 thereto (together with their respective successors and assigns,
collectively, the “Lenders” and, individually, each a “Lender”), and KEYBANK
NATIONAL ASSOCIATION, as the lead arranger, sole book runner and administrative
agent for the Lenders (“Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Credit
Agreement.
     2. Assignment and Assumption. Assignor hereby sells and assigns to
Assignee, and Assignee hereby purchases and assumes from Assignor, an interest
in and to Assignor’s rights and obligations under the Credit Agreement,
effective as of the Assignment Effective Date (as hereinafter defined), equal to
the percentage interest specified on Annex 1 hereto (hereinafter, the “Assigned
Percentage”) of Assignor’s right, title and interest in and to (a) any portion
of the Term Loan made by Assignor that is outstanding on the Assignment
Effective Date, (b) any Term Note delivered to Assignor pursuant to the Credit
Agreement, and (c) the Credit Agreement and the other Related Writings. After
giving effect to such sale and assignment and on and after the Assignment
Effective Date, Assignee shall be deemed to have a Commitment Percentage under
the Credit Agreement equal to the Commitment Percentage set forth in subpart
II.A on Annex 1 hereto and an Assigned Amount as set forth on subpart I.B of
Annex 1 hereto (hereinafter, the “Assigned Amount”).
     3. Assignment Effective Date. The Assignment Effective Date (the
“Assignment Effective Date”) shall be [                     ___,
                    ] (or such other date agreed to by Agent). On or prior to
the Assignment Effective Date, Assignor shall satisfy the following conditions:
     (a) receipt by Agent of this Assignment Agreement, including Annex 1
hereto, properly executed by Assignor and Assignee and accepted and consented to
by Agent and, if necessary pursuant to the provisions of Section 10.10(b) of the
Credit Agreement, by Borrower;
     (b) receipt by Agent from Assignor of a fee of Three Thousand Five Hundred
Dollars ($3,500), if required by Section 10.10(d) of the Credit Agreement;
     (c) receipt by Agent from Assignee of an administrative questionnaire, or
other similar document, which shall include (i) the address for notices under
the Credit Agreement, (ii) the address of its Lending Office, (iii) wire
transfer instructions for delivery of funds by Agent, (iv) and such other
information as Agent shall request; and

E-6



--------------------------------------------------------------------------------



 



     (d) receipt by Agent from Assignor or Assignee of any other information
required pursuant to Section 10.10 of the Credit Agreement or otherwise
necessary to complete the transaction contemplated hereby.
     4. Payment Obligations. In consideration for the sale and assignment of the
Term Loan hereunder, Assignee shall pay to Assignor, on the Assignment Effective
Date, the amount agreed to by Assignee and Assignor. Any interest, fees and
other payments accrued prior to the Assignment Effective Date with respect to
the Assigned Amount shall be for the account of Assignor. Any interest, fees and
other payments accrued on and after the Assignment Effective Date with respect
to the Assigned Amount shall be for the account of Assignee. Each of Assignor
and Assignee agrees that it will hold in trust for the other party any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.
     5. Credit Determination; Limitations on Assignor’s Liability. Assignee
represents and warrants to Assignor, Borrower, Agent and the Lenders (a) that it
is capable of making and has made and shall continue to make its own credit
determinations and analysis based upon such information as Assignee deemed
sufficient to enter into the transaction contemplated hereby and not based on
any statements or representations by Assignor; (b) Assignee confirms that it
meets the requirements to be an assignee as set forth in Section 10.10 of the
Credit Agreement; (c) Assignee confirms that it is able to fund its portion of
the Term Loan as required by the Credit Agreement; (d) Assignee agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement and the Related Writings are required to be
performed by it as a Lender thereunder; and (e) Assignee represents that it has
reviewed each of the Loan Documents. It is understood and agreed that the
assignment and assumption hereunder are made without recourse to Assignor and
that Assignor makes no representation or warranty of any kind to Assignee and
shall not be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of the Credit
Agreement or any Related Writings, (ii) any representation, warranty or
statement made in or in connection with the Credit Agreement or any of the
Related Writings, (iii) the financial condition or creditworthiness of Borrower
or any Guarantor of Payment, (iv) the performance of or compliance with any of
the terms or provisions of the Credit Agreement or any of the Related Writings,
(v) the inspection of any of the property, books or records of Borrower, or
(vi) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Term Loan.
Neither Assignor nor any of its officers, directors, employees, agents or
attorneys shall be liable for any mistake, error of judgment, or action taken or
omitted to be taken in connection with the Term Loan, the Credit Agreement or
the Related Writings, except for its or their own gross negligence or willful
misconduct. Assignee appoints Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement as are delegated to Agent
by the terms thereof.
     6. Indemnity. Assignee agrees to indemnify and hold Assignor harmless
against any and all losses, cost and expenses (including, without limitation,
attorneys’ fees) and liabilities incurred by Assignor in connection with or
arising in any manner from Assignee’s performance or non-performance of
obligations assumed under this Assignment Agreement.

E-7



--------------------------------------------------------------------------------



 



     7. Subsequent Assignments. After the Assignment Effective Date, Assignee
shall have the right pursuant to Section 10.10 of the Credit Agreement to assign
the rights which are assigned to Assignee hereunder, provided that (a) any such
subsequent assignment does not violate any of the terms and conditions of the
Credit Agreement, any of the Related Writings, or any law, rule, regulation,
order, writ, judgment, injunction or decree and that any consent required under
the terms of the Credit Agreement or any of the Related Writings has been
obtained, (b) the assignee under such assignment from Assignee shall agree to
assume all of Assignee’s obligations hereunder in a manner satisfactory to
Assignor, and (c) Assignee is not thereby released from any of its obligations
to Assignor hereunder.
     8. Acceptance of Agent; Notice by Assignor. This Assignment Agreement is
conditioned upon the acceptance and consent of Agent and, if necessary pursuant
to Section 10.10 of the Credit Agreement, upon the acceptance and consent of
Borrower; provided, that the execution of this Assignment Agreement by Agent
and, if necessary, by Borrower is evidence of such acceptance and consent.
     9. Entire Agreement. This Assignment Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof.
     10. Governing Law. This Assignment Agreement shall be governed by the laws
of the State of Ohio, without regard to conflicts of laws.
     11. Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof.
     12. Counterparts. This Assignment Agreement may be executed in any number
of counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
[Remainder of page intentionally left blank.]

E-8



--------------------------------------------------------------------------------



 



     13. JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY
LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, ANY OF THE
LENDERS, AND BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS
RELATED HERETO.
     IN WITNESS WHEREOF, the parties hereto have executed this Assignment
Agreement by their duly authorized officers as of the date first above written.

                              ASSIGNOR:
 
               
Address:
                         
 
                             
 
  Attn:       By:    
 
               
 
  Phone:       Name:    
 
               
 
  Fax:       Title:    
 
               
 
                            ASSIGNEE:
 
               
Address:
                         
 
                             
 
  Attn:       By:    
 
               
 
  Phone:       Name:    
 
               
 
  Fax:       Title:    
 
               

              Accepted and Consented to this ___ day of ___, 20__:   Accepted
and Consented to this ___ day of _______, 20__:
 
            KEYBANK NATIONAL ASSOCIATION,   [INSERT SIGNATURE OF BORROWER IF
REQUIRED]      as Agent        
 
                    SYKES (BERMUDA) HOLDINGS LIMITED
 
           
By:
           
 
           
Name:
      By:    
 
           
Title:
      Name:    
 
           
 
      Title:    
 
           

E-9



--------------------------------------------------------------------------------



 



ANNEX 1
TO
ASSIGNMENT AND ACCEPTANCE AGREEMENT
     On and after the Assignment Effective Date, after giving effect to all
other assignments being made by Assignor on the Assignment Effective Date, the
Term Loan Commitment of Assignee, and, if this is less than an assignment of all
of Assignor’s interest, Assignor, shall be as follows:

         
I. INTEREST BEING ASSIGNED TO ASSIGNEE
       
A. Term Loan Commitment
       
 
       
Commitment Percentage
                           %
Assigned Amount
    $                      
 
       
II. ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)
       
A. Term Loan Commitment
         
Commitment Percentage
                           %
Assignee’s Term Loan Commitment amount
    $                        
III. ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)
       
A. Term Loan Commitment
       
 
       
Commitment Percentage
                           %
Assignor’s remaining Term Loan Commitment amount
    $                      

E-10